
  Paraguay 1992 (rev. 2011)
  
  

  

  


Preamble


The Paraguayan People, through their legitimate representatives meeting in Constituent National Convention, invoking God, recognizing human dignity in order to assure liberty, equality and justice; reaffirming the principles of republican, representative, participative and pluralistic democracy, ratifying the national sovereignty and independence, and integrating the international community, sanctions and promulgates this Constitution.


Asunción, 20 June 1992



Part I. Of the Fundamental Declarations of the Rights, of the Duties, and of the Guarantees



Title I. Of the Fundamental Declarations



Article 1. Of the Form of the State and of the Government


The Republic of Paraguay is forever free and independent. It constitutes itself as a social State of law, unitary, indivisible, and decentralized in the form established by this Constitution and the laws.


The Republic of Paraguay adopts for its government the representative, participative and pluralistic democracy, founded on the recognition of human dignity.



Article 2. Of Sovereignty


In the Republic of Paraguay sovereignty resides in the People, who exercise it in accordance with the provisions of this Constitution.



Article 3. Of the Public Power


The People exercise the Public Power through suffrage. The government is exercised by the Legislative, Executive, and Judicial powers within a system of separation, equilibrium, coordination, and reciprocal control. None of these powers may arrogate, or grant to another, or to any person, individual or collectivity, extraordinary faculties or the sum of the Public Power.


Dictatorship is outside of the law.



Title II. Of the Rights, of the Duties, and of the Guarantees



Chapter I. Of Life and of the Environment



Section I. Of Life



Article 4. Of the Right to Life


The right to life is inherent to the human person. Its protection is guaranteed, in general, from [its] conception. The death penalty is hereby abolished. All persons will be protected by the State in their physical and psychic integrity, as well as in their honor and their reputation. The law will regulate the freedom of persons to dispose of their own body, only for scientific or medical ends.



Article 5. Of the Torture and Other Crimes [Delitos]


No one will be submitted to torture or to cruel, inhuman, or degrading penalties or treatments.


Genocide and torture, as well as the forced disappearance of persons, kidnapping and homicide for political reasons are imprescriptible.



Article 6. Of the Quality of Life


The quality of life shall be promoted by the State through plans and policies that recognize conditioning factors, such as extreme poverty and the impediments of disability or of age.


The State shall also promote research on the factors of population and their links with socioeconomic development, with the preservation of the environment and with the quality of life of the inhabitants.



Section II. Of the Environment



Article 7. Of the Right to a Healthy Environment


Everyone has the right to live in a healthy and ecologically balanced [equilibrado] environment.


The preservation, the conservation the re-composition and the improvement of the environment, as well as its conciliation with the complete [integral] human development, constitute priority objectives of social interest. These purposes orient the legislation and the pertinent governmental policy.



Article 8. Of Environmental Protection


The law will regulate the activities susceptible of producing [an] environmental alteration. In the same way [asimismo], it may restrict or prohibit those [activities] that it qualifies as dangerous.


The manufacture, the assembly, the importation, the commercialization, the possession or the use of nuclear, chemical and biological weapons, as well as the introduction of toxic waste into the country is prohibited. The law may extend this prohibition to other dangerous elements; in the same way, it may regulate the traffic of genetic resources and their technology, [as a] precaution in [precautelando] the national interests.


Ecological crime will be defined and sanctioned by the law. Any damage to the environment will result in [importará] the obligation to repair [recomponer] and to indemnify.



Chapter II. Of Liberty



Article 9. Of the Freedom and of the Security of the Persons


All persons have the right to be protected in their freedom and in their security.


No one may be obligated to do what the law does not mandate nor be prevented from what it does not prohibit.



Article 10. Of the Proscription of Slavery and Other [Forms of] Servitude


Slavery, personal servitude, and the trafficking [trata] of the persons are proscribed. The law may establish social responsibilities [cargas] in favor of the State.



Article 11. Of the Deprivation of Liberty


No one will be deprived of their physical freedom or brought to justice [procesado], except for mediating the causes and within the conditions established by this Constitution and the laws.



Article 12. Of Detention and of Arrest


No one may be detained or arrested without a written order issued by a competent authority, except in the case of being caught [sorprendido] in flagrante delicto committing a crime that merits a physical penalty [pena corporal]. All detained persons have the right:







1.
to be informed, at the moment of the act [hecho], of the cause that motivates [the arrest], of their right to remain silent and to be assisted by a defender of their confidence. At the act [acto] of the arrest, the authority is obligated to exhibit the written order that so provides for it;






2.
that the detention will be immediately communicated to their family or [to] persons that the detained [person] indicates;






3.
to be maintained in free communication, but when, exceptionally, their incommunicado status has been established by [a] competent judicial mandate; the incommunicado [status] will not rule [regirá] with respect to their defender and in no case may it exceed the time period prescribed by the law;






4.
to be provided with of an interpreter, if necessary, and






5.
to be brought, in a time period no longer than twenty-four hours, before [a disposición] the competent judicial magistrate, for this-one to dispose what corresponds by law [en derecho].





Article 13. Of No Deprivation of Freedom for Debts


The deprivation of freedom for debts is not admitted, unless by [a] mandate of the competent judicial authority dictated for non-compliance [incumplimiento] of food supply duties or as a substitution of [payment of] fines [multas] or judicial bails [fianzas].



Article 14. Of the Non-retroactivity of the Law


No law may have a retroactive effect, unless it is more favorable to the accused [encausado] or the convicted.



Article 15. Of the Prohibition of Making Justice by Oneself [Hacerse Justicia por si Mismo]


No one may take the law into their own hands or claim their rights with violence. However, the right to legitimate defense is guaranteed.



Article 16. Of the Defense during [en] Trial [Juicio]


The defense during trial of persons and of their rights is inviolable. All persons have the right to be judged by competent, independent, and impartial tribunals and judges.



Article 17. Of Procedural Rights


In the penal process, or in any other [process] in which a penalty or sanction could be handed down [derivarse], any person has the right:







1.
to be presumed innocent;






2.
to stand a public trial, except for the cases contemplated by the magistrate to safeguard other rights;






3.
not to be sentenced without a previous trial [juicio] founded on a law prior to the act of the process, and not to be judged by special tribunals;






4.
not to be judged more than one time for the same act. It is not possible to reopen closed cases [procesos fenecidos], with the exception of the favorable review of penal sentences established in the cases specified by the procedural law;






5.
to defend themselves or to be assisted by defenders of their choice;






6.
to have the State provide them with a public defender [defensor gratuito] in the case of not disposing of the economic means to pay for one [solventarlo]






7.
to be informed [comunicado] previously and in detail of the imputation, as well as to dispose of copies, means and time periods indispensable for the preparation of their defense in free communication;






8.
to provide, to practice, to control, and to impugn evidence [preubas]






9.
not to have opposing them evidence obtained or accusations produced in violation of the juridical norms;






10.
to have access, either by themselves or through their defender, to the procedural actions [actuaciones], which, in no case, may be kept secret from them. The preparation of the sumario [statement of facts/criminal dossier] may not be extended beyond the time period established by the law, and






11.
to be indemnified by the State in the case of [a] conviction because of a judicial error.





Article 18. Of the Restrictions of the Declaration


No one may be obligated to give testimony [declarar] against themselves, against their spouse or against the person to whom they are united in fact [unida de hecho], nor against their relatives within the fourth degree of consanguinity or second [degree] of affinity inclusive.


The illegal acts or the dishonor of the accused [imputados] do not affect their relatives or their close kin [allegados].



Article 19. Of the Preventive Imprisonment


The preventive imprisonment will only be dictated when it would be indispensable for the proceedings [diligencias] of the trial [juicio]. In no case will it be extended for a longer time than the established minimum sentence for the same crime, in accordance with the classification [calificación] of the act, effected in the respective order [auto].



Article 20. Of the Object of the Penalties


The penalties that are deprivative of liberty will have for their objective the rehabilitation of the sentenced [person] and the protection of the society.


The penalties of confiscation of assets and [of] exile are proscribed.



Article 21. Of the Imprisonment of Persons


Persons deprived of their liberty will be imprisoned in adequate establishments, avoiding the mixture of sexes. Minors will not be imprisoned with older persons.


The imprisonment of the persons detained will take place in places different from those designated for those serving [purgar] a sentence.



Article 22. Of the Publication Concerning Processes


The publication on pending [en curso] judicial processes must be done without prejudgment.


The defendant must not be presented as guilty before the executory sentence.



Article 23. Of the Evidence [Prueba] of the Truth


The evidence of truth and of notoriety will not be admissible in the processes promoted by reason of publications of any character affecting the honor, the reputation or the dignity of persons, and that refer to crimes of private penal action or to private conduct that this Constitution or the law declare to be exempt from the public authority.


This evidence will be admitted when the process is promoted for the publication of censures of the public behavior of the functionaries of the State, and in the other cases expressly established by the law.



Article 24. Of Religious and Ideological Freedom


The freedom of religion, of worship, and ideological [freedom] are recognized without any restrictions other than those established in this Constitution and in the law. No religious faith will have official character.


The relations between the State and the Catholic Church are based on  independence, cooperation, and autonomy.


The independence and the autonomy of the churches and religious faiths are guaranteed, without any restrictions other than those imposed by this Constitution and the laws.


No one may be interfered with [molestado], questioned, or forced to give testimony [declarar] by reason of their beliefs or of their ideology.



Article 25. Of the Expression of the Personality


All persons have the right to freely express their personality, to creativity, and to forge their own identity and image.


Ideological pluralism is guaranteed.



Article 26. Of the Freedom of Expression and of the Press


The free expression and the freedom of the press are guaranteed as well as the diffusion of thoughts and of opinions, without any censorship, with no other limitations than those provided for in this Constitution. In consequence, there will be no law dictated to make them impossible [imposibilitar] or to restrict them. There will be no press crimes, except common crimes committed through the press.


Any person has the right to generate, process, or diffuse information, and equally to the use of any legal and apt instrument for such goals.



Article 27. Of the Use of the Mass Media of Social Communication


The use of the mass communication media is of public interest; in consequence, their functioning may not be closed or suspended.


The press lacking responsible direction will not be admitted.


Any discriminatory practice in the provision of supplies to the press, as well as interfering the radio-electrical frequencies and the obstruction, in any way, of the free circulation, distribution, and sale of periodicals, books, magazines, or other publications with a responsible direction or authors are prohibited.


Informative pluralism is guaranteed.


The law will regulate the publicity to the effect of best protecting the rights of the child, of youth, of the illiterate, of the consumer, and of the woman.



Article 28. Of the Right to Be Informed


The right of the persons to receive true, responsible, and equitable information is recognized.


The public sources of information are free for everyone. The law will regulate the corresponding modalities, time periods and sanctions for them, in order to make this right effective.


Any person affected by the diffusion of a false, distorted, or ambiguous information has the right to demand its rectification or its clarification by the same means and under the same conditions in which it was divulged, without prejudice to the other compensatory rights.



Article 29. Of the Freedom to Practice Journalism


The practice of journalism, in all its forms, is free and is not subject to prior authorization. The journalists of the mass media of social communication, fulfilling their functions, will not be obligated to act against the dictates of their conscience or to reveal their sources of information.


The columnists have the right to publish their signed opinions, uncensored, in the media for which they work. The head [dirección] [of the media] may exempt itself from any responsibility by stating its disagreement.


The right of the journalists to be the authors of the intellectual, artistic, or photographic product of their work is recognized, irrespective of their techniques, in accordance with the law.



Article 30. Of Electromagnetic Communication Signals


The emission and the propagation of the electromagnetic communication signals are of the public domain of the State, which, exercising the national sovereignty, will promote the full use of these signals in accordance with the rights proprietary [propios] to the Republic and in accordance with the ratified international agreements [convenios] in the matter.


The law will assure, in equal opportunities, the free access to the better use [aprovechamiento] of the electromagnetic spectrum, as well as to that of the electronic instruments of accumulation and processing of the public information, without any greater limitations than those imposed by the international regulations and the technical standards [normas]. The authorities will assure that these elements are not use to infringe personal or family intimacy or the other rights established by this Constitution.



Article 31. Of the Mass Media of Social Communication of the State


The law will regulate the media of communication dependent on the State in their organization and in their functioning, having to guarantee the democratic and pluralistic access to the same of all the social and political sectors, with equal opportunity.



Article 32. Of the Freedom of Assembly and of Manifestation


Persons have the right to meet and to manifest peacefully, without weapons and with licit ends, without the need of a permit, as well as the right not to be obligated to participate in such acts. The law may only regulate its exercise in places of public traffic, [and] at certain hours, preserving the rights of third parties and the public order established by the law.



Article 33. Of the Right to Intimacy


Personal and family intimacy, as well as the respect of private life, is inviolable. The behavior of persons, that does not affect the public order established by the law or the rights of third parties[,] is exempted from the public authority.


The right to the protection of intimacy, of dignity, and of the private image of persons is guaranteed.



Article 34. Of the Inviolability of Private Premises


Any private premise is inviolable. It may only be alienated or closed with a judicial order in accordance with the law. Exceptionally, it may also be [alienated or closed], additionally, in the case of flagrante delicto or to prevent its imminent perpetration, or to avoid damage to the person or to the property.



Article 35. Of the Identification Documents


The identification documents, licenses or personal certificates [constancias] of the persons may not be seized [incautados] or retained by the authorities. These [authorities] may not deprive them of these, except in those cases specified by the law.



Article 36. Of the Right to the Inviolability of the Documental Patrimony [Patrimonio Documental] and of the Private Communication


The documental patrimony of the persons is inviolable. The records, regardless of the technique used, the printed matter, the correspondence, the writings, the telephonic, telegraphic, cable graphic or any other kind of communication, the collections or the reproductions, the testimonies and the objects of testimonial value, as well as their respective copies, may not be examined, reproduced, intercepted, or seized [secuestrados] except by a judicial order for cases specifically specified in the law, and when they would be indispensable for [the] clearing up of matters of the competence of the corresponding authorities. The law will determine the special modalities for the examination of commercial accounting and of obligatory legal records.


The documental evidence obtained in violation of that prescribed above lacks validity in trial.


In every case, strict reservation will be observed regarding that which would not be related to the [person] investigated.



Article 37. Of the Right to Conscientious Objection


The right to conscientious objection for ethical or religious reasons is recognized for those cases in which this Constitution and the law admit it.



Article 38. Of the Right to Defend Common Interests [Intereses Difusos]


Any person has the right, individually or collectively, to demand from public authorities measures to defend the environment, the integrity of the habitat, the public health, the national cultural heritage [acervo], the interests of the consumers and others that, because of their legal nature, pertain to the community and are related to the quality of life and to the collective patrimony.



Article 39. Of the Right to Just, Adequate Indemnification


All persons have the right to be fairly and adequately indemnified for the damages or prejudices they would be object to on the part of the State. The law will regulate this right.



Article 40. Of the Right to Petition the Authorities


Any person, individually or collectively and without special requirements, has the right to petition the authorities, in writing, which must respond within the time period and in accordance with the modalities determined by the law. Any petition that has not obtained a response in that time [plazo] will be considered [as] denied.



Article 41. Of the Right to Circulate and to Residency


All Paraguayans have the right to reside in their Fatherland [Patria]. The inhabitants can circulate freely throughout the national territory, change their domicile or their residence, absent themselves from the Republic or return to it and, in accordance with the law, incorporate their assets into the country or take them out of it. The law, observing these rights, will regulate the migration.


The law, taking into consideration the international agreements on this matter, will regulate the entry into the country of foreigners with no final residence in it.


Foreigners granted final residence in the country will not be obligated to abandon it, except by virtue of [a] judicial sentence.



Article 42. Of the Freedom of Association


All persons are free to associate or unionize themselves with licit ends[;] also no one is obligated to belong to a specific [determinado] association. The law will regulate the form of the colleges of professionals [colegiación profesional].


Secret associations and those of a paramilitary character are prohibited.



Article 43. Of the Right to Asylum


Paraguay recognizes the right to territorial and diplomatic asylum to all persons persecuted for political motives or crimes[,] or for common crimes connected [conexos] to them, as well as for their opinions or beliefs. The authorities must immediately grant the personal documentation and the corresponding safe- conduct.


No political asylum-seeker [asiliado] will be transferred compulsively to the country whose authorities are persecuting him.



Article 44. Of Taxes


No one will be obligated to pay taxes or to provide personal services that have not been established by the law. No excessive bails will be demanded nor outrageous fines will be imposed.



Article 45. Of Unstated Rights and Guarantees


The enunciation of the rights and guarantees contained in this Constitution must not be understood as the negation of others that, being inherent to the human personality, do not expressively figure in it. The lack of [a] regulatory law may not be invoked to deny or to curtail any right or guarantee.



Chapter III. Of the Equality



Article 46. Of the Equality of Persons


All the inhabitants of the Republic are equal in dignity and rights. No discriminations are admitted. The State will remove the obstacles and prevent the factors that maintain or propitiate them.


The protections established concerning unjust inequalities will not be considered as discriminatory factors, but as egalitarian [factors].



Article 47. Of the Guarantees of Equality


The State will guarantee to all inhabitants of the Republic:







1.
Equality in access to justice, for which effect it will level [allanará] the obstacles that would prevent it;






2.
Equality before the laws;






3.
Equality in access to the non-elective public functions, without any requirement other than suitability [for the job], and






4.
Equal opportunities in the participation of the benefits of nature, of the material assets, and of the culture.





Article 48. Of the Equality of Rights of Men and Women


Men and women have equal civil, political, social, economic and cultural rights. The State will promote the conditions and will create the adequate mechanisms for, making equality real and effective, by leveling [allanando] the obstacles that prevent or hinder its exercise and facilitating the participation of women in all areas [ámbitos] of the national life.



Chapter IV. Of the Rights of the Family



Article 49. Of the Protection of the Family


The family is the foundation of society. Its complete [integral] protection will be promoted and guaranteed. It includes the stable union of a man and a woman, the children, and the community formed with anyone of their progenitors and their descendants.



Article 50. Of the Right to Constitute [a] Family


All persons have the right to constitute [a] family, in whose formation and development the man and the woman will have the same rights and obligations.



Article 51. Of the Matrimony and of the Effects of the Unions of Fact


The law will establish the formalities to celebrate matrimony between a man and a woman, the requirements to contract it, the causes for separation, for  dissolution and their effects, as well as the regime of administration of assets and other rights and obligations between spouses.


The unions of fact between a man and a woman, without legal impediments to contract matrimony, that meet the conditions of stability and singularity, produce similar effects to a matrimony, within the conditions established by the law.



Article 52. Of the Union in Matrimony


The union in matrimony of a man and a woman is one of the fundamental components in the formation of a family.



Article 53. Of Children


The parents have the right and the obligation to assist, to feed, to educate, and to shelter [amparar] their minor children.


The law will punish them in the case of non-fulfillment of their duties of providing food [asistencia alimentaria].


Adult [mayores de edad] children are obligated to give assistance to their parents in the case of necessity.


The laws will regulate the assistance that should be given to the large family [familia de prole numerosa] and to women who head families.


All children are equal before the law. It will make possible the investigation of paternity. Any qualification concerning the filial relationship in the personal documents is prohibited.



Article 54. Of the Protection of the Child


The family, the society, and the State have the obligation of guaranteeing the child his harmonious and complete [integral] development, as well as the full exercise of his rights, protecting him against abandonment, undernourishment, violence, abuse, trafficking, and exploitation.


Any person may demand of the competent authority the fulfillment of such guarantees and the sanction for the offenders [infractores].


In case of conflict, the rights of a child have prevailing character.



Article 55. Of Maternity and Paternity


Responsible maternity and paternity will be protected by the State, which will promote the creation of [the] necessary institutions to these ends.



Article 56. Of Youth


The conditions for an active participation of youth in the political, social, economic, and cultural development of the country shall be promoted.



Article 57. Of the Senior Citizens [Tercera Edad]


All senior persons have the right to a complete [integral] protection.


The family, the society, and the public powers will promote their well-being through social services that see to [fulfilling] their needs for food, health, housing, culture, and leisure.



Article 58. Of the Rights of Exceptional People


For exceptional persons, the care of their health, of their education, of their recreation and of their professional training for a complete [integral] social integration is guaranteed.


The State will organize a policy for the prevention, the treatment, the rehabilitation and integration of the physically, psychologically and sensorially disabled, to whom it will give the specialized care they require.


To enjoy the rights that this Constitution grants to all the inhabitants of the Republic, with equal opportunity, in order to compensate their disadvantages, will be recognized to them.



Article 59. Of the Family Asset


The family asset is recognized as an institution of social interest whose regime will be determined by the law. It will be constituted by the family housing [vivienda] or the estate [fundo], and by its furniture and elements of work, which will be non-seizable [inembargables].



Article 60. Of the Protection against Violence


The State shall promote policies having the purpose of avoiding violence in the family environment and other destructive causes of its solidarity.



Article 61. Of Family Planning and of Maternal-Child Health [Care]


The State recognizes the right of persons to freely and responsibly decide the number and the frequency of the birth of their children, as well as to receive, in coordination with the pertinent organs[,] education, scientific orientation, and adequate services in the matter.


Special plans of reproductive health and maternal-child health [care] for people of scarce resources will be established.



Chapter V. Of the Indigenous Peoples



Article 62. Of the Indigenous Peoples and the Ethnic Groups


This Constitution recognizes the existence of the indigenous peoples, defined as groups of [a] culture prior to the formation and the organization of the Paraguayan State.



Article 63. Of the Ethnic Identity


The right of the indigenous peoples to preserve and to develop their ethnic identity in the respective habitat is recognized and guaranteed. They have the right, likewise, to freely apply their systems of political, social, economic, cultural, and religious organization, as well as the voluntarily subjection to their customary norms for the regulation of [their] internal coexistence [convivencia], as long as they do not infringe upon the fundamental rights established in this Constitution. Concerning conflicts of jurisdiction the indigenous customary right will be taken into account.



Article 64. Of the Property of the Community


The indigenous peoples have [the] right to communal ownership of the land [propiedad comunitaria], in [an] extension and quality sufficient for the preservation and the development of their particular [peculiares] forms of lifestyles. The State will provide them gratuitously with these lands, which will be non-seizable [inembargables], indivisible, non-transferrable, imprescriptible, not susceptible to guarantee contractual obligations nor to be leased; likewise, they will be exempt from taxes.


The removal or transfer of [the indigenous peoples] from their habitat without their express consent is prohibited.



Article 65. Of the Right to Participate


The right to participate in the economic, social, political and cultural life of the country, is guaranteed to the Indigenous peoples in accordance with their customary uses, of the Constitution, and the national laws.



Article 66. Of the Education and Assistance


The State will respect the cultural particulars [peculiaridades] of the indigenous peoples, especially in that related to formal education. In addition, their defense against demographic regression, the depredation of their habitat, environmental contamination, economic exploitation, and cultural alienation[,] will be attended to.



Article 67. Of the Exoneration


The members of the indigenous peoples are exonerated from providing [prestar] [the] social, civil or military services, as well as from the public responsibilities [cargas] established by the law.



Chapter VI. Of Health



Article 68. Of the Right to Health


The State will protect and promote health as a fundamental right of the person and in the interest of the community.


No one may be deprived of public assistance to prevent or treat diseases, pests or plagues, or of aid [socorro] in the cases of catastrophe or accidents.


All persons are obligated to submit themselves to the health [sanitarias] measures that the law established, within the respect for the human dignity.



Article 69. Of the National System of Health


A national system of health that executes integrated sanitary actions with policies that make possible [posibilitar] to concur, to coordinate and to complement programs and resources from the private and public sectors shall be promoted.



Article 70. Of a the Social Welfare Regime


The law will establish programs of social welfare through strategies based on health education and on community participation [participación comunitaria].



Article 71. Of the Drug Trade, of Drug Addiction and of Rehabilitation


The State will repress the production and the illegal trafficking of narcotic substances and other dangerous drugs, as well as the act destined to legitimate the money from [proveniente] such activities. Equally, it will also combat the illegal consumption of those drugs. The law will regulate the production and the medical use of the same.


Preventive education programs and [programs] of rehabilitation of the addicts will be established, with the participation of private organizations.



Article 72. Of the Control of Quality


The State will see to the control of the quality of the food [alimenticios], chemical, pharmaceutical, and biological products, throughout the stages of production, import, and commercialization.


Likewise it will facilitate the access of sectors with scarce resources [escasos recursos] to the medicines considered essential.



Chapter VII. Of Education and of Culture



Article 73. Of the Right to Education and of Its Goals [Fines]


All persons have [the] right to [a] complete [integral] and permanent education, which[,] as a system and [a] process[,] is accomplished within the context of the culture of the community. Its goals [fines] are the full development of the human personality and the promotion of freedom and peace, social justice, solidarity, cooperation and the integration of the peoples; the respect for human rights and the democratic principles; the affirmation of the commitment to the Fatherland [Patria], to the cultural identity and the intellectual, moral, and civic training, as well as the elimination of the educational contents of a discriminatory character.


The eradication of illiteracy and the preparation [capacitación] for work are permanent objectives of the educational system.



Article 74. Of the Right to Learn and of the Freedom to Teach


The right to learn and to equal opportunities to access the benefits of the humanistic culture, of science, and of technology, without any discrimination, is guaranteed.


The freedom to teach, without any requirement other than suitability [idoneidad] and ethical integrity, as well as the right to a religious education and to ideological pluralism are also guaranteed.



Article 75. Of Educational Responsibility


Education is [a] responsibility of the society and falls particularly to the family, the Municipality, and the State.


The State will promote programs of supplemental nutrition [complemento nutricional] complement and provide [suministro] school supplies to the students of scarce resources.



Article 76. Of the Obligations of the State


Elementary [básica] school education is obligatory. In the public schools it will have a gratuitous character. The State shall promote middle, technical, agricultural, industrial, and superior or university teaching, as well as scientific and technological research.


The organization of the educational system is an essential responsibility of the State, with the participation of the different educational communities. This system will include the public and private sectors, as well as the school and extracurricular areas [ámbito].



Article 77. Of Teaching in the Native [Materna] Language


Teaching at the beginnings of the school process will be realized in the official native language of the student. They will also be instructed in the knowledge and the use of both official languages of the Republic.


In the case of the ethnic minorities, whose native language is not Guarani, it will be possible to choose either of the two official languages.



Article 78. Of the Technical Education


The State shall promote preparation for work through technical education, in order to form the human resources required for the national development.



Article 79. Of the Universities and Superior Institutes


The principal objective [finalidad] of the universities and superior institutes will be superior professional training, scientific and technological research, as well as university extension [extensión universitaria].


The universities are autonomous. They will establish their statutes and forms of government and they will elaborate their study plans in accordance with the national educational policy and the national development plans.


The freedom of teaching and that of chaired professorship [cátedra] is guaranteed. The universities, whether public or private, will be created by the law, which will determine which professions need university degrees [títulos] for their exercise.



Article 80. Of the Funds for Scholarship and Aids


The law will provided for the constitution of funds for scholarships and other aids, with the objective of facilitating intellectual, scientific, technical or artistic training of persons, preferentially of those lacking resources.



Article 81. Of the Cultural Patrimony


The necessary means for the conservation, the rescue and the restoration of objects, documents and spaces of a historical, archaeological, paleontological, artistic or scientific value, as well as their respective physical surroundings, which are part of the cultural patrimony of the Nation[,] will be arbitrated.


The State will define and register those that are found in the country and, the case arising, it will administrate [gestionará] the recovery of those that are found abroad. The competent organs will be responsible for the safeguarding and for the rescue [rescata] of the various expressions of the oral culture and of the collective memory of the Nation, in cooperation with any person [particulares] following the same objective. The inappropriate use [uso] and the unnatural employment [empleo] of such assets, their destruction, their fraudulent [dolosa] alteration, the removal from their original places and their sale [enajenación] with export goals [fines] are prohibited.



Article 82. Of the Recognition of the Catholic Church


The predominant role [protagonismo] of the Catholic Church in the historical and cultural formation of the Nation is recognized.



Article 83. Of Cultural Diffusion and Exemption from Taxes


The objects, the publications and the activities that have a significant value for the cultural diffusion and for education, will not be imposed [no se gravarán] with municipal or fiscal taxes. The law will regulate these exemptions and will establish a regime of stimulus for the introduction and incorporation into the country of the necessary elements for the exercise of the arts and scientific and technological research, and as well as for their diffusion in the country and abroad.



Article 84. Of the Promotion of Sports


The State shall promote sports, especially those of a non-professional character, that stimulate physical education, providing economic support and tax exemptions to be established by the law. Equally, it shall stimulate the national participation in international competitions.



Article 85. Of the Minimum Budget


The resources destined to education in the General Budget of the Nation will not be lower than 20 percent of the total assigned to the Central Administration, loans and donations excluded.



Chapter VIII. Of Labor



Section I. Of Labor Rights



Article 86. Of the Right to Work


All the inhabitant of the Republic have the right to a legal job, freely chosen and to realize it in dignifying and just conditions.


The law will protect work in all its forms and the rights that it grants to the workers are non-renounceable.



Article 87. Of Full Employment


The State shall promote policies that tend to the full employment and to the professional training of human resources, giving preference to national workers.



Article 88. Of Nondiscrimination


No kind of discrimination will be admitted between the workers for motives of ethnic, gender [sexo], age, religion, social status and political or syndical preferences.


The work of persons with limitations or physical or mental incapacities will be especially protected [amparado].



Article 89. Of the Work of Women


The workers of both sexes have the same labor rights and obligations, but maternity will be subject to special protection, that will include the assistance services and the corresponding leaves of absence [descansos], which will not be less than 12 weeks. A woman may not be terminated [despedida] during the pregnancy, or as long as the leaves of absence for maternity continue.


The law will establish the regime of paternity licenses.



Article 90. Of the Work of Minors


Priority will be given to the rights of working minors to guarantee their normal physical, intellectual and moral development.



Article 91. Of the Working Days [Jornadas] and of Resting Days


The maximum duration of the ordinary working day will not exceed eight daily hours and 48 weekly hours, of daytime, except those legally established for special motives. The law will establish more favorable working days for the unsanitary, dangerous, painful, [and] night time tasks, or those whose development is in continuous rotating shifts.


The annual leaves of absence and vacations will be remunerated in accordance with the law.



Article 92. Of the Remuneration of the Work


The workers have right to enjoy a remuneration that assures, them and their families, of a free and dignifying life. The law will consecrate the minimum and mobile living wage [salario vital], the annual year-end bonus [aguinaldo], the family bonuses, the recognition of a superior salary to the basic for hours of [a] unsanitary or risky work, and the extraordinary, night and holiday hours. Basically, equal salary for equal work corresponds.



Article 93. Of the Additional Benefits to Workers


The State will establish a regime of stimulus for the enterprises that encourage their workers with additional benefits. Such additional remunerations [emolumentos] will be independent from the respective salaries and from the other legal benefits.



Article 94. Of Stability and of Indemnification


The right to stability of the workers is guaranteed within the limits established by the law, as well as their right to indemnification in the case of unjustified dismissal.



Article 95. Of Social Security


The law will established the obligatory and complete [integral] system of social security for the dependent workers and their families. Its extension will be promoted to all the sectors of the population.


The services of the social security system may be public, private or mixed, and in all cases will be supervised by the State.


The financial resources of the social securities will not be diverted from their specific goals [fines] and; will be available for this objective, without prejudice to the lucrative investments that could increase their patrimony.



Article 96. Of the Syndical Freedom


All workers[,] public and private[,] have the right to organize themselves in trade unions [sindicatos] without a prior authorization. The members of the Armed Forces and of the Police Forces are excepted from this right.


The employers enjoy an equal freedom of organization. No one may be obligated to belong to a trade union [sindicato].


For the recognition of a trade union [sindicato], it will be enough to register it with the competent administrative organ.


For the election of authorities and for the functioning of the trade unions [sindicatos], democratic practices established in the law will be observed, which will also guarantee the stability of the syndical leader [dirigente].



Article 97. Of the Collective Agreements [Convenios]


The trade unions [sindicatos] have the right to promote collective actions and to concur in [concertar] agreements on the conditions of work.


The State will favor conciliatory solutions of the conflicts of labor and social concurrence [concertación]. Arbitration will be optional.



Article 98. Of the Right to Strike and to Lock-out [Paro]


All the workers of the public and private sectors have the right to invoke [recurrir] the strike in the case of conflict of interests. The employers enjoy the right of lock-out in the same conditions.


The rights to strike and of lock-out do not extend to [alcanzan] the members of the Armed Forces of the Nation, nor those of the police.


The law will regulate the exercise of these rights, so that they do not affect public services indispensable [imprescindibles] to the community.



Article 99. Of Compliance with the Labor Norms


Compliance with the labor norms and those of safety and hygiene at work will be subject to the fiscal control of the authorities created by the law, which will establish the sanctions in the case of their violation.



Article 100. Of the Right to Housing [Vivenda]


All the inhabitants of the Republic have the right to a dignifying housing.


The State will establish the conditions to make this right effective, and shall promote plans of housing of social interest, specially those destined to families of scarce resources, through systems of adequate financing.



Section II. Of the Public Function



Article 101. Of the Functionaries and of the Public Employees


The functionaries and the public employees are at the service of the country. All Paraguayans have the right to occupy public functions and employments.


The law will regulate the various careers in which these functionaries and employees provide [presten] services, which, without prejudice to others, are the judicial, teaching [la docente], the diplomatic and consular, that of scientific and technological research, that of civil service, the military and the police [careers].



Article 102. Of the Labor Rights of the Functionaries and of the Public Employees


The functionaries and the public employees enjoy the rights established in this Constitution in the section concerning labor rights, in a uniform regime for the various careers within the limits established by the law and safeguarding the acquired rights.



Article 103. Of the Regime of Retirement


The law will regulate the regime of retirement of the functionaries and the public employees within the national system of social security, seeing to it [atendiendo] that the autarchic organs created with that purpose grant [acuerden] to the contributors [aportantes] and retired [persons] [jubilados] the administration of those entities [entes] under state control. All those who, under any title, provide [presten] services to the State will participate in the same regime.


The law will guarantee the updating of the retirement assets in equality of treatment exempting [dispensando] the public functionary in active [service].



Article 104. Of the Obligatory Declaration of Assets and Income [Rentas]


The functionaries and the public employees, including those of popular election, those of bi-national, autarchic, decentralized state entities [entidades] and, in general, those who receive permanent remunerations from the State, will be obligated to provide [prestar] [a] sworn declaration of assets and income [rentas] within fifteen days of entering into possession of their office [cargo], and in [an] equal time period at the ceasing of the same.



Article 105. Of the Prohibition of Double Remuneration


No person may perceive as [a] functionary or [a] public employee, more than one salary or remuneration simultaneously, with the exception of those coming from the exercise of teaching.



Article 106. Of the Responsibility of the Functionary and of the Public Employee


No functionary or public employee is exempt from responsibility. In the cases of transgressions, misdemeanors or faults committed while in the performance of their functions, they are personally responsible, without prejudice to the subsidiary responsibility of the State, with right of the State to claim [repetir] the payment of what it were to credit [abonar] under such concept.



Chapter IX. Of the Economic Rights and of the Agrarian Reform



Section I. Of the Economic Rights



Article 107. Of the Freedom of Competition [Concurrencia]


All persons have the right to dedicate themselves to the legal economic activity of their preference, within a regime of equal opportunities.


Competition at the market is guaranteed. The creation of monopolies and the artificial increase or decrease of prices that restrict [traben] free competition will not be permitted.


Usury and the unauthorized commerce of harmful articles will be punished by the penal law.



Article 108. Of the Free Circulation of Products


The goods of national production or fabrication, and those coming legally from abroad, will freely circulate within the territory of the Republic.



Article 109. Of Private Property


Private property, whose content and limits will be established by the law, attending to its economic and social function, in order to make it accessible to all[,] is guaranteed.


Private property is inviolable.


No one may be deprived of his property if not by virtue of [a] judicial sentence, nevertheless the expropriation for cause of public utility or social interest, which will be determined in each case by law, is admitted. It will guarantee the prior payment of a fair indemnification, established conventionally or by a judicial sentence, except the unproductive latifundia [large scale land ownership] destined for agrarian reform, according to the procedure for expropriations to be established by law.



Article 110. Of Copyrights and Intellectual Property


All authors, inventors, producers, or merchants [comerciantes] will enjoy the exclusive property of their work, invention, brand or commercial name, in accordance with the law.



Article 111. Of the Transfers of the Public Enterprises


Whenever the State decides to transfer public enterprises or its participation in them to the private sector, it will give preferential option of purchase to the workers and sectors directly involved with the enterprise. The law will regulate the form in which this option will be established.



Article 112. Of the Domain of the State


The dominion [dominio] over the hydrocarbons, solid, liquid and gaseous minerals that are found in a natural state in the territory of the Republic, with the exception of the petrous, earthy and calcareous substances[,] corresponds to the State.


The State may grant concessions to persons or to public or private enterprises, mixed, national or foreign, for the prospecting, the exploration, the research, the mining [cateo] or the exploitation of deposits [yacimientos] for a limited time.


The law will regulate the economic regime that contemplates the interests of the State, those of the concessionaires and those of the owners that could be affected.



Article 113. Of the Promotion of Cooperatives


The State will promote cooperative enterprise and other associative forms of production of goods and services, based on the solidarity and the social profitability [rentabilidad], to which it will guarantee their free organization and their autonomy.


The principles of the cooperativism, as instruments for the national economic development, shall be diffused through the education system.



Section II. Of Agrarian Reform



Article 114. Of the Objectives of Agrarian Reform


Agrarian reform is one of the fundamental factors to achieve rural well-being. It consists of the effective incorporation of the peasant [campesina] population to the economic and social development of the Nation. Equitable systems of distribution, property and tenancy of the land shall be adopted; the credit and the technical, educational and sanitary assistance shall be organized; the creation of agricultural cooperatives and other similar associations shall be promoted; and the production, the industrialization and the rationalization of the market for the complete [integral] development of the agricultural [sector] shall be promoted.



Article 115. Of the Bases of Agrarian Reform and of Rural Development


Agrarian reform and rural development are effected in accordance with the following bases:







1.
the adoption of a tax system and other measures that stimulate the production, discourage the latifundium [large-scale ownership] and guarantee the development of pequeña [small-scale] and medium-sized rural property, accordingly to the particulars of each zone;






2.
the rationalization and the regularization of the use of the land and of the practices of farming to prevent its degradation, as well as the promotion of intensive and diversified agricultural production;






3.
the promotion of pequeña and of medium-sized agricultural enterprise;






4.
the programming of peasant settlements; the adjudication [adjudicación] of parcels of land as property to the beneficiaries of agrarian reform, specifying the infrastructure needed for its settlement and permanent settlement [arraigo], with an emphasis on roads [vialidad], education, and health;






5.
the establishment of systems and organizations that assure fair prices to the primary producer;






6.
the granting of agricultural credits, at low-cost and without intermediaries;






7.
the defense and the preservation of the environment;






8.
the creation of agricultural insurance [seguro agrícola];






9.
support to the peasant woman, especially to who is head of [the] family;






10.
the participation of the peasant woman, in equality with the man, in the plans of agrarian reform;






11.
the participation of the subjects of agrarian reform in the respective process, and the promotion of peasant organizations in defense of their economic, social and cultural interests;






12.
the preferential support to nationals in the plans of agrarian reform;






13.
the education of the farmer and that of his family, in order to capacitate them as active agents of national development;






14.
The creation of regional centers for the study and agrological classification [tipificación] of the soils, to establish agricultural titles [rubros] in the regions [where] apt;






15.
the adoption of policies that stimulate the interest of the population in agricultural tasks, by creating professional training centers in rural areas, and






16.
the promotion of internal migration, attending to demographic, economic and social reasons.





Article 116. Of the Unproductive Latifundia


With the objective to progressively eliminate the unproductive latifundia, the law will attend to the natural aptitude of the lands, to the needs of the sector of the population linked to agriculture and to the advisable specifications [previsiones aconsejables] for the balanced development of the agricultural, farming, forest and industrial activities, as well as to the sustainable better use of [aprovechamiento] the natural resources and of the preservation of the ecological equilibrium.


The expropriation of the unproductive latifundia allocated to agrarian reform will be established in each case by the law, and will be credited [se abonará] in the reform and in the period of time determined by the same.



Chapter X. Of the Political Rights and Duties



Article 117. Of the Political Rights


The citizens, without distinction of gender [sexo], have the right to participate in public matters, directly or through their representatives, in the form determined by this Constitution and the laws.


The access of women to public functions shall be promoted.



Article 118. Of Suffrage


Suffrage is [a] right, [a] duty, and [a] function of the elector. It constitutes the basis of the democratic and representative regime. It is founded on the universal, free, direct, equal, and secret vote; in the public and supervised [fiscalizado] ballot, and in the proportional representation system.



Article 119. Of Suffrage Concerning the Intermediate Organizations


For the elections in the intermediate, political, syndical and social organizations, the same principles and norms of suffrage will be applied.



Article 120. Of the Electors


Paraguayan citizens, without distinction, that have turned eighteen years old are electors.


The Paraguayans residing abroad are electors. The citizens are electors and eligible, with no other restrictions than that established in this Constitution and in the law.


The foreigners with definitive residence [radicación] will have the same rights in the municipal elections.



Article 121. Of the Referenda


The legislative referendum, decided by the law, can or may not be binding. This institution will be regulated by law.



Article 122. Of the Matters That May Not Be the Object of [a] Referendum


[The following] may not be object of [a] referendum:







1.
international relations, treaties, international conventions or agreements;






2.
expropriations;






3.
the national defense;






4.
the limitations of the real estate property;






5.
the matters relative to the tax, monetary and banking systems, the contracting of loans [contratación de empréstitos], the National General Budget, and






6.
the national, the departmental and the municipal elections.





Article 123. Of the Popular Initiative


The right to the popular initiative to propose drafts [proyectos] of law to the Congress is recognized to the electors. The form of the proposals, as well as the number of electors who must subscribe to them, will be established in the law.



Article 124. Of the Nature and the Functions of the Political Parties


The political parties are juridical persons [personas juridicas] of public law. They must express pluralism and participate in the training of the elective authorities, to the orientation of the national, departmental or municipal policies and to the civic training of the citizens.



Article 125. Of the Freedom of Organization in Political Parties or Movements


All the citizens have the right to freely associate themselves in political parties and or movements to participate in, through democratic methods, the election of the authorities specified in this Constitution and in the laws, as well as in the orientation of the national policy. The law will regulate the constitution and the functioning of the political parties and movements, in order to assure the democratic character of the same.


It will only be possible to cancel the juridical personality of the political parties and movements by virtue of [a] judicial sentence.



Article 126. Of the Prohibitions to the Political Parties and Movements


The political parties and movements, in their functioning, may not:







1.
receive economic aid [auxilio], directions or instructions from foreign organizations or States;






2.
establish structures which, directly or indirectly, imply the use of, or a call for, violence as [a] methodology of the political activity [quehacer], and






3.
constitute themselves with the goals [fines] of substituting by the force the regime of freedom and democracy, or of endangering the existence of the Republic.





Chapter XI. Of the Duties



Article 127. Of Compliance with the Law


All persons are obligated to comply with the law. The free criticism of the law [is permitted], but it is not permitted to advocate [predicar] its disobedience.



Article 128. Of the Primacy of the General Interest and of the Duty to Collaborate


In no case may the interest of individuals [particulares] prevail over the general interest. All the inhabitants must collaborate for the good of the country, providing [prestando] the services and performing the functions defined as of public responsibility [carga], determined by this Constitution and the law.



Article 129. Of the Military Service


All Paraguayan have the obligation to prepare themselves and to provide [prestar] their participation [concurso] for the armed defense of the Fatherland [Patria].


To this end, the obligatory military service is established. The law will regulate the conditions under which this duty will be made effective.


The military service must be complied with[,] with full dignity and respect for the person. In time of peace, it may not exceed 12 months.


Women will only provide [prestarán] military service as auxiliaries in the case of necessity, during [an] armed international conflict.


Those who declare their objection of conscience will provide [prestarán] [a] service benefiting the civilian population, through assistance centers designated by law and under civilian jurisdiction. The regulation and the exercise of this right should not have [a] punitive character nor impose burdens superior to those established for the military service.


The personal military service not determined by the law, or for the benefit or particular profit [lucro] of persons or private entities[,] is prohibited.


The law will regulate the contribution of foreigners to the national defense.



Article 130. Of the Glorious Sons [Beneméritos] of the Fatherland [Patria]


The veterans of the War of the Chaco [guerra del Chaco] and those of other armed international conflicts that are waged in the defense of the Fatherland [Patria], will enjoy honors and privileges; pensions that allow them to live decorously; preferential assistance, gratuitous and complete for their health, as well as other benefits, according to what the law determines.


Their widows and minor or handicapped children, including those [of] veterans who were dead prior to the promulgation of this Constitution[,] will succeed to the economic benefits.


The benefits granted to the glorious sons of the Fatherland [Patria] will not suffer restrictions and will be of immediate validity [vigencia], with no requirements but their unfailing certification.


The Bolivian ex-prisoners of war, who since the signing of the Treaty of Peace would have made the choice of integrating themselves definitively into the country, are equated to the veterans of the War of the Chaco, concerning the economic benefits and assistance advantages [prestaciones].



Chapter XII. Of the Constitutional Guarantees



Article 131. Of the Guarantees


The guarantees contained in this chapter are established to make effective the rights consecrated in this Constitution, [and] will be regulated by the law.



Article 132. Of Unconstitutionality


The Supreme Court of Justice has the faculty to declare the unconstitutionality of the juridical norms and of the judicial resolutions, in the manner and to the extent [alcances] established in this Constitution and in the law.



Article 133. Of Habeas Corpus


This guarantee can be interposed by the affected [persons] themselves or by the interposition of another person, without the need of power by any legitimate [fehaciente] means, and before any Judge of First Instance of the respective judicial circumscription.


Habeas Corpus may be:







1.
Preventive: by virtue of which all persons, in the imminent moment [trance] of being illegally deprived of their physical freedom, may obtain [recabar] the review [examen] of the legitimacy of the circumstances that, in their opinion [criterio], threaten their freedom, as well as an order [orden] for the ceasing of those restrictions.






2.
Reparative: by virtue of which all persons who would find themselves illegally deprived of their freedom may obtain [recabar] the rectification of the circumstances of the case. The magistrate will order the appearance [comparecencia] of the detainee, with a report [informe] from the public or private agent who made the detention, within the 24 hours of the filing of the petition. If the [agent so] required failed to do so, the judge will constitute himself at the place where the person is being held [recluida], and at that place he will make [a] judgment of merits and will provide for his immediate freedom, in the same way as if the appearance of the detainee had been complied with and the report had been filed. If legal motives that authorize the deprivation of his freedom do not exist, he will provide for it immediately; if there were a written order from a judicial authority, he will refer the prior records [antecendentes] to [the authority] who provided for the detention.






3.
Generic: by virtue of which rectification of circumstances may be requested that, not being contemplated in the two prior cases, restrict the freedom or threaten the personal security [of a person]. In the same way, this guarantee may be interposed in the cases of physical, psychological or moral violence against individuals who have been legally deprived of their freedom.




The law will regulate the various modalities of habeas corpus, which can proceed even during the state of exception. The procedure will be brief, summary and gratuitous [and] can be initiated ex officio.



Article 134. Of Amparo


All persons that for an act or an omission, manifestly illegitimate, of an authority or of a particular [person], consider themselves gravely affected, or in imminent danger to become so in rights and guarantees consecrated in this Constitution or in the law, and that due to the urgency of the case may not be remedied through the ordinary way [via], may promote amparo before the competent magistrate.


The procedure will be brief, summary, gratuitous and of popular action for the cases specified by the law.


The magistrate will have the faculty to safeguard the right or guarantee, or to immediately restore[,] the infringed juridical situation.


If it were about an electoral issue, or [an issue] relative to political organizations, the electoral justice will be competent.


Amparo may not be promoted in the processing [tramitación] of judicial causes, or against acts by judicial organs, or in the process of formation, sanction and promulgation of the laws.


The law will regulate the respective procedure. The sentences falling under Amparo may not result in finality [no causarán estado].



Article 135. Of Habeas Data


All persons may access the information and the data that about themselves, or about their assets, [that] is [obren] in official or private registries of a public character, as well as to know the use made of the same and of their end. [All persons] may request before the competent magistrate the updating, the rectification or the destruction of these, if they were wrong or illegitimately affected their rights.



Article 136. Of the Competence and of the Responsibility of the Magistrates


No judicial magistrate that would have competence may refuse to decide [entender] in the actions or recourses specified in the previous Articles; If he does so without justification, he will be prosecuted and, if it is the case, removed.


In the decisions they dictate, the judicial magistrates must also pronounce themselves on the responsibilities committed by the authorities by [obra] the illegal proceeding and, if circumstances mediate that they[,] prima facie[,] so evidence the perpetration of [a] crime, they will order the detention or suspension of the responsible [persons], as well as any precautionary [cautelar] measure that would proceed for the greater effectiveness of those responsibilities. In the same way, if they have competence, they will prepare [instruirá] the pertinent sumario [statement of facts] and they will give intervention to the Public Ministry; if they do not have [competence], they will pass on the prior records [antecendentes] to the competent magistrate for his prosecution [of the matter].



Part II. Of the Political Order of the Republic



Title I. Of the Nation and of the State



Chapter I. Of the General Declarations



Article 137. Of the Supremacy of the Constitution


The supreme law of the Republic is the Constitution. [The Constitution], the treaties, conventions and international agreements approved and ratified, the laws dictated by the Congress and other juridical provisions of inferior hierarchy, sanctioned in consequence, integrate the positive national law [derecho positivo] in the enounced order of preference [prelación].


Whoever attempts to change that order, outside [al margen de] the procedures specified in this Constitution, would incur in the crimes that will be classified and punished in the law.


This Constitution will not lose its force or stop being observed because of acts of force nor may [it] be abrogated [derogada] by any other means different from the ones it provides [dispone].


All the provisions or acts of authority opposed to that established in this Constitution lack validity [validez].



Article 138. Of the Validity of the Juridical Order


The citizens are authorized to resist those usurpers, through every means at their reach. In the hypothesis that [a] person or group of persons, invoking any principle or representation contrary to this Constitution, [should] wield the public power, their actions are declared null and of no validity [valor], nonbinding and, for this, the People exercising their right to resist oppression, are excused from complying with them.


The foreign states that, for any circumstance, relate themselves to such usurpers, may not invoke any pact, treaty or agreement subscribed to or authorized by the usurping government, [so as] to demand it later as an obligation or commitment of the Republic of Paraguay.



Article 139. Of the Symbols


The symbols of the Republic of Paraguay [are]:







1.
the flag of the Republic;






2.
the national seal, and






3.
the national anthem.




The law will regulate the characteristics of the symbols of the Republic that were not specified in the resolution of the Extraordinary General Congress of 25 November 1842, and will determine their use.



Article 140. Of the Languages


Paraguay is a multicultural and bilingual country.


Castilian and Guarani are official languages. The law will establish the modalities for using one and the other. The indigenous languages, as well as those of other minorities, are part of the cultural patrimony of the Nation.



Chapter II. Of International Relations



Article 141. Of International Treaties


International treaties validly celebrated, approved by [a] law of the Congress, and whose instruments of ratification were exchanged or deposited, are part of the internal legal order with the hierarchy determined in Article 137.



Article 142. Of the Denunciation of the Treaties


The international treaties relative to human rights may only be denounced by the procedures that govern for the amendment of this Constitution.



Article 143. Of International Relations


The Republic of Paraguay, in its international relations, accepts international law and adjusts itself to the following principles:







1.
national independence;






2.
the self-determination of the Peoples;






3.
the juridical equality among all States;






4.
international solidarity and cooperation;






5.
the international protection of the human rights;






6.
the free navigation of the international rivers;






7.
nonintervention, and






8.
the condemnation of all forms of dictatorship, colonialism, and imperialism.





Article 144. Of the Renunciation of War


The Republic of Paraguay renounces war, but it sustains the principle of legitimate defense. This declaration is compatible with the rights and obligations of Paraguay in its character as member of the United Nations Organization and of the American States Organization, or as a part in integration treaties.



Article 145. Of the Supranational Juridical Order


The Republic of Paraguay, in conditions of equality with other States, admits a supranational juridical order which guarantees the enforcement of human rights, of peace, of justice, of cooperation and of development, in political, economic, social and cultural [matters].


Those decisions can only be adopted by the absolute majority of each Chamber of the Congress.



Chapter III. Of Nationality and of Citizenship



Article 146. Of Natural Nationality


The following are of natural Paraguayan nationality:







1.
the persons born in the territory of the Republic;






2.
the children of a Paraguayan father or mother who, being one or both at the service of the Republic, are born abroad;






3.
the children of a Paraguayan father or mother born abroad, when they reside permanently in the Republic, and






4.
the children of unknown [ignorados] parents, found in the territory of the Republic.




The formalization of the right consecrated in paragraph 3) will be effected by simple declaration of the interested [person], when they are older than eighteen years of age. If they are not yet [eighteen], the declaration of their legal representative will be valid until such age, remaining subject to ratification by the interested [person].



Article 147. Of the Non-Deprivation of the Natural Nationality


No natural Paraguayan will be deprived of their nationality, but they may voluntarily renounce to it.



Article 148. Of Nationality by Naturalization


Foreigners may obtain Paraguayan nationality through naturalization if they meet the following requirements:







1.
majority of age;






2.
minimum residence of three years in [the] national territory;






3.
regular exercise in the country of any profession, job [oficio], science, art or industry, and






4.
good conduct, defined in the law.





Article 149. Of Multiple Nationality


Multiple nationalities may be admitted through [an] international treaty or through reciprocity of constitutional rank between the States of the natural origin and that of [the] adoption.



Article 150. Of the Loss of Nationality


The naturalized Paraguayan nationals lose nationality by virtue of an unjustified absence [ausencia] from the Republic for more than three years, declared judicially [judicialmente], or by the voluntary acquisition of another nationality.



Article 151. Of Honorary Nationality


The foreigners who have provided [prestado] services to the Republic, by law of the Congress, may be distinguished with honorary nationality.



Article 152. Of Citizenship


[The following] are citizens:







1.
All persons of natural Paraguayan nationality, from eighteen years of age, and






2.
All persons of Paraguayan nationality by naturalization, after two years of having obtained it.





Article 153. Of the Suspension of the Exercise of Citizenship


The exercise of citizenship is suspended:







1.
because of the adoption of another nationality, excepting international reciprocity;






2.
because of [an] incapacity declared in trial, that prevents [a person] from acting [obrar] freely and with discernment, and






3.
when the person is serving a prison sentence, with a penalty that deprivative of liberty.




The suspension of citizenship concludes when the cause that determined it legally ceases.



Article 154. Of the Exclusive Competence of the Judicial Power


The law will establish the norms concerning the acquisition, recovery and options of nationality, as well as concerning the suspension of the citizenship.


The Judicial Power will have exclusive competence to decide [entender] in these cases.



Chapter IV. Of the Territorial Order of the Republic



Section I. Of the General Provisions



Article 155. Of the Territory, of Sovereignty, and of Inalienability


The national territory may never be yielded, transferred, leased, or alienated in any way, even temporarily, to any foreign power [potencia]. The States maintaining diplomatic relations with the Republic, as well as the international organs of which it is a part, may only acquire the necessary estates [inmuebles] for the seat [sede] of their representations, in accordance with the prescriptions of the law. In these cases, the national sovereignty over the ground will always be safe.



Article 156. Of the Political and Administrative Structure


For the purpose of the political and administrative structuring of the State, the national territory is divided into departments, municipalities and districts, which, within the limits of this Constitution and of the laws, enjoy political, administrative and normative autonomy for the administration [gestión] of their interests, and of autarchy in the collection [recaudación] and investment of their resources.



Article 157. Of the Capital


The City of Asunción is the capital of the Republic and seat to the powers of the State. It is constituted as a Municipality, and is independent from all Departments. The law will establish its limits.



Article 158. Of the National Services


The creation and the functioning of services of national character in the jurisdiction of the departments and of the municipalities will be authorized by the law.


They may be established equally departmental services, through agreements between the respective departments and municipalities.



Article 159. Of the Departments and Municipalities


The creation, the fusion, or the modification of the departments and their capitals, the municipalities and the districts, in such case, will be determined by the law, attending to the socioeconomic, demographic, ecological, cultural and historical conditions of the same.



Article 160. Of the Regions


The departments may be grouped in regions, for the better development of their respective communities. Their constitution and their functioning will be regulated by the law.



Section II. Of the Departments



Article 161. Of the Departmental Government


The government of each department will be exercised by a governor and by departmental board [junta]. They will be elected by direct vote of the citizens residing in the respective departments, in elections [comicios] coincident with the general elections, and they will remain five years in their functions.


The governor represents the Executive Power in the execution of the national policy. He may not be reelected.


The law will determine the composition and the functions of the departmental boards [juntas].



Article 162. Of the Requirements


To be governor it is required:







1.
to be a natural Paraguayan;






2.
to be already thirty years of age, and






3.
to be [a] native of the department and with residence in the same for at least one year. In the case that the candidate is not a native [oriundo] of the department, he must have resided in it for at least five years. Both time periods will be counted immediately before the elections.






4.
The inabilities for candidates to governor will be the same as those for President and Vice-President of the Republic.




The same requirements as for the office [cargo] of governor rule [rigen] to be [a] member of the departmental board [junta]; except for the age, which must be that of already twenty-five years of age.



Article 163. Of Competence


[The following] are of the competence of the departmental government:







1.
to coordinate their activities with those of the different municipalities of the department; to organize the common departmental services, such as public works, power [and] potable water supply and others that would affect jointly more than one Municipality, as well as to promote the associations of cooperation among them;






2.
to prepare [preparar] the departmental development plan, which must be coordinated with the National Development Plan, and to prepare [elaborar] the annual budgetary formulation, to be considered in the General Budget of the Nation;






3.
to coordinate the departmental action with the activities of the central government, especially [concerning] that related to the offices of national character of the department, primarily in the area of health and in that of education;






4.
to provide for the integration of the Councils of Departmental Development, and






5.
the other competences established by this Constitution and the law.





Article 164. Of the Resources


The resources of the departmental administration are [the following]:







1.
the corresponding portion of taxes, rates and contributions defined and regulated by this Constitution and by the law;






2.
The allocations [asignaciones] or subsidies that the national Government assigned to them;






3.
The proprietary [propias] income [rentas] determined by the law, as well as the donations and the legacies, and






4.
the other resources established by the law.





Article 165. Of the Intervention


The Executive Power can intervene in the departments and the municipalities, with the prior agreement of the Chamber of Deputies, in the following cases:







1.
at the request of the board of the department or of the municipality, by decision of an absolute majority;






2.
because of the disintegration of the board of the department or of the municipality that makes its functioning impossible, and






3.
because of grave irregularity in the execution of the budget or in the administration of its assets, after resolution [dictamen] of the Comptroller General of the Republic.




The intervention will not be prolonged for more than ninety days, and if the result of it was the existence of the case specified in paragraph 3), the Chamber of Deputies, by an absolute majority, may dismiss the governor or the mayor [intendente], or the board of the department or of the municipality[;] the Superior Electoral Tribunal must convoke new elections to constitute the authorities that will replace the ones that have ceased their functions, within the ninety days following the resolution dictated by the Chamber of Deputies.



Section III. Of the Municipalities



Article 166. Of the Autonomy


The municipalities are the local government organs with juridical personality [personería juridica] that, within their competence, have political, administrative and normative autonomy, as well as autarchy in the collection and investing of their resources.



Article 167. Of the Municipal Government


The government of the municipalities will be the responsibility of a mayor and of a municipal board, which will be elected by direct suffrage by the legally qualified [habilitadas] persons.



Article 168. Of the Attributions


The attributions of the municipalities, in their territorial jurisdiction and in accordance with the law are:







1.
the free administration [gestión] in the matters of their competence, particularly in those of urbanism, environment, food supplies [abasto] education, culture, sports, tourism, sanitary and social assistance, institutions of credit, bodies [cuerpos] of inspection and of police;






2.
the administration and the disposition of their assets;






3.
the elaboration of their budgets of income and expenses;






4.
the participation in the national income [rentas]






5.
the regulation of the amount of the retributive rates of services effectively provided [prestados], which may not exceed their cost;






6.
The issuance [dictado] of ordinances, regulations and resolutions;






7.
the access to private credit and to public credit, national and international;






8.
the regulation and the fiscal control of traffic, of the public transportation and that of other matters relative to the circulation of vehicles, and






9.
the other attributions established by this Constitution and the law.





Article 169. Of Real Estate Tax [Impuesto Inmobiliario]


The totality of the tax revenues from real estate property in a direct form will correspond to the municipalities and to the departments. Its collection will be competence of the municipalities. Seventy percent of the [amount] collected by each municipality will remain as its property [propiedad], fifteen percent in that of the respective department and the remaining fifteen percent will be distributed among the municipalities of less resources, in accordance with the law.



Article 170. Of the Protection of Resources


No institution of the State, autonomous entity, autarchic or decentralized[,] may appropriate income or revenues from the municipalities.



Article 171. Of the Categories and of the Regimes


The law will establish the different categories and regimes of municipalities, attending to [atendiendo] the conditions of population, of economic development, of geographical, ecological, cultural [and] historical situation and to other determinant factors of its development.


The municipalities may associate with each other to face commonly the realization of their goals [fines] and, through law, with municipalities from other countries.



Chapter V. Of the Public Force



Article 172. Of the Composition


The Public Force is integrated, exclusively, by the military and police forces.



Article 173. Of the Armed Forces


The Armed Forces of the Nation constitute a national institution that will be organized with a permanent character, professional, non-deliberative, obedient, subordinated to the State powers and subject to the provisions of this Constitution and of the laws. Their mission is to guard [custodiar] the territorial integrity and to defend the legitimately constituted authorities, in accordance with this Constitution and the laws. The law will determine their organization and their personnel [efectivos].


The military [personnel] on active service will conform their actions to the laws and regulations, and they may not join any political party or movement, or realize any type of political activity.



Article 174. Of the Military Tribunals


The military tribunals will only judge crimes and faults of military character, qualified as such by the law, and committed by military personnel on active service. Their decisions [fallos] can be appealed before the ordinary justice.


When it concerns [se trate] a fact foreseen and punishable, both by the common penal law and by the military penal law, it will not be considered as a military crime, unless it was committed by a military person on active service and exercising military functions. In the case of doubt as to whether the crime is common or military, it will be considered as common. Only in the case of international armed conflict, and in the form provided for by the law, may these tribunals have jurisdiction over civilian persons and retired military personnel.



Article 175. Of the National Police


The National Police is a professional, non-deliberative, obedient institution, organized with permanent character and in hierarchic dependence to the organ of the Executive Power entrusted with [encargado] the internal security of the Nation.


Within the framework of this Constitution and of the laws, it has the mission to preserve the legally established public order, as well as the rights and the security of the persons and entities and of their assets; to occupy itself with the prevention of the crimes; to execute the mandates of the competent authorities and, under judicial direction, to investigate crimes. The law will regulate its organization and its attributions.


The command of the National Police will be exercised by a superior official from its permanent cadre. The police personnel on active service may not join any political party or movement, or realize any type of political activity.


The creation of bodies [cuerpos] of independent police may be established by law, which will establish their attributions and respective competences, within the municipal area and within the other powers of the State.



Chapter VI. Of the Economic Policy of the State



Section I. Of National Economic Development



Article 176. Of the Economic Policy and of the Promotion of Development


The economic policy will have as goals [fines], fundamentally, the promotion of the economic, social and cultural development.


The State shall promote economic development through the rational use of the available resources, with the objective of stimulating [impulsar] an orderly and sustained growth of the economy, of creating new sources of jobs and of wealth, of increasing the national patrimony and of assuring the well-being of the population. Development will be promoted with global programs that coordinate and orient the national economic activity.



Article 177. Of the Character of the Development Plans


The national plans of development will be indicative for the private sector, and of obligatory fulfillment for the public sector.



Section II. Of Financial Organization



Article 178. Of the Resources of the State


For the fulfillment of its goals [fines], the State establishes taxes, rates, contributions and other resources; it exploits by itself or through concessionaires the assets of its private domain, over which it determines "royalties", compensations or other rights, in just [justas] and appropriate conditions for the national interests; it organizes the exploitation of the public services and it provides for [percibe] the canon [canon] of the rights to be established. It contracts internal or international loans destined to the national programs of development; it regulates the financial system of the country, and it organizes, establishes and composes the monetary system.



Article 179. Of the Creation of Taxes


All taxes, whatever their nature or denomination may be, will be exclusively established by the law, in response to just economic and social principles, as well as to policies favorable to the national development.


Determining the taxable matters, the obligated subjects and the character of the tax system is also proprietary to the law.



Article 180. Of Double Imposition


The same act that generates the tax obligation may not be subject to double imposition. In [its] international relations, the State may celebrate agreements that avoid double imposition, on the basis of reciprocity.



Article 181. Of the Equality of the Tax


Equality is the basis of the tax. No tax will have a confiscatory character. Its creation and its enforcement [vigencia] will attend to the contributive capacity of the inhabitants and to the general conditions of the economy of the country.



Title II. Of the Structure and of the Organization of the State



Chapter I. Of the Legislative Power



Section I. Of the General Provisions



Article 182. Of [Its] Composition


The Legislative Power will be exercised by the Congress, composed by one Chamber of Senators and another of Deputies.


The titular and substitute members of both Chambers will be directly elected by the People, in accordance with the law.


The substitute members will substitute the titular members in the case of death, resignation or inability of them, for the rest of the constitutional term or for as long as the inability lasts, if it were temporary. In all the other cases, the regulation of each Chamber will resolve it [resolverá].



Article 183. Of the Meeting in Congress


Only both Chambers, meeting in Congress, will have the following duties and attributions:







1.
to receive the oath or the promise, when assuming the office [cargo], of the President of the Republic, of the Vice President and of the members of the Supreme Court of Justice;






2.
to grant or to deny to the President of the Republic the corresponding permission, in the cases specified by this Constitution;






3.
to authorize the entry of foreign armed forces into the territory of the Republic and the departure abroad of the national [forces], except for the cases of mere courtesy;






4.
to receive the Heads of State or of Government of other countries, and






5.
the other duties and attributions established in this Constitution.




The Presidents of the Chamber of Senators and of the Chamber of Deputies will preside over the meetings of the Congress as President and Vice President, respectively.



Article 184. Of the Sessions


Both Chambers of the Congress will meet annually in ordinary sessions, from the first of July of each year to the next 30 of June with a time period of recess from the twenty-first of December to the first of March, [the] date at which they will rendered their report to the President of the Republic. Both Chambers will be convoked to extraordinary sessions or will extend their sessions by the decision of one-fourth of the members of either of them; by resolution of two- thirds of the members [integrantes] of the Permanent Commission of the Congress, or by decree of the Executive Power. The President of the Congress or that of the Permanent Commission must convoke them in the peremptory time [término] of forty-eight hours.


The extension of the sessions will be effected in the same way.


The extraordinary [sessions] will be convoked to discuss a determined agenda, and will be closed once this [agenda] has been exhausted.



Article 185. Of the Joint Sessions


The [two] Chambers will sit jointly in the cases specified in this Constitution or in the Regulation of the Congress, where the necessary formalities will be established.


The legal quorum will be formed with half plus one of the total of each Chamber. Except for the cases in which this Constitution establishes qualified majorities, the decisions will be taken by [a] simple majority of votes of the members present.


For the votes of the Chambers of the Congress, half plus one of the members present will be understood for simple majority; for majority of two-thirds, the two-thirds parts of the members present; for absolute majority, the legal quorum, and for absolute majority of two-thirds, the two-thirds parts of the total number of members of each Chamber.


The provisions specified in this Article will also be applied to the joint sessions of both Chambers meeting in Congress.


The same regime of quorum and majorities will be applied to any elective collegiate [colegiado] organ specified by this Constitution.



Article 186. Of the Commissions


The [two] Chambers will function in plenary [sessions] and in unicameral or bicameral commissions.


All the commissions will be integrated, as possible, proportionally, in accordance with the blocs [bancadas] represented in the Chambers.


At the beginning of the annual sessions of the legislature, each Chamber will designate the advisory permanent commissions. These may request reports or opinions from persons and public or private entities, in order to produce their resolutions [dictámenes] or to facilitate the exercise of the other faculties that correspond to the Congress.



Article 187. Of the Election and of the Duration


The titular and substitute Senators and Deputies will be elected in elections simultaneously with the presidential [elections].


The legislators will remain five years in their mandate, from the first of July and they may be reelected.


The definitive or temporary vacancies of the Chamber of Deputies will be filled by the substitutes elected for the same department, and those of the Chamber of Senators will be filled by the substitutes of the list proclaimed by the Electoral Justice.



Article 188. Of the Swearing or Promise


In the act of their incorporation to the Chambers, the Senators and Deputies will take an oath or a promise to perform themselves duly in their office and to act in accordance with what this Constitution prescribes.


None of the Chambers may sit, deliberate or adopt decisions without the presence of the absolute majority. A lesser number may, nevertheless, compel the absent members to attend the sessions under the terms established by each Chamber.



Article 189. Of Life Senators [Senadurías]


The former Presidents of the Republic, democratically elected, will be Senators for life of the Nation, unless they were submitted to political trial and found guilty. They will not integrate the quorum. They will have voice but not vote.



Article 190. Of the Regulations


Each Chamber will write its regulations. With a majority of two-thirds it may admonish or warn any of its members, for misconduct in exercising their functions, and suspend them up to sixty days without compensation [dieta]. By an absolute majority it may remove [a member] for mental or physical incapacity, declared by the Supreme Court of Justice. In the cases of resignation, it will be decided by a simple majority of votes.



Article 191. Of the Immunities


No member of the Congress may be accused judicially [judicialmente] for the opinions emitted by him in the performance of his functions. No Senator or Deputy may be detained from the day of their election until the ceasing of their functions, unless they are caught in flagrante delicto that deserves physical penalty. In this case, the authority intervening will place them under house arrest, it will immediately inform the respective Chamber and the competent judge of the fact, to whom it will remit the prior record [antecedentes] as soon as possible.


When a cause is formed against a Senator or a Deputy before the ordinary tribunals, the judge will communicate it, with a copy of the prior record [antecedentes], to the respective Chamber, which will examine the merit of the sumario [statement of facts], and by a majority of two-thirds will decide if there should be loss of privilege [desafuero] or not [ha lugar o no], [in order for him] to be submitted to [a] process. In the affirmative case, it will suspend him from his privileges [fueros].



Article 192. Of the Request of Reports


The [two] Chamber may request from the other powers of the State, from the autonomous, autarchic and decentralized entities [entes], and from the public functionaries, the reports on matters of public interest that they consider necessary, with the exception of the jurisdictional activity.


The affected [parties] are obligated to respond to the requisition for reports within the assigned time period, which may not be less than fifteen days.



Article 193. Of the Summoning and of Interpellation


Each Chamber, by an absolute majority, may summon and interpellate individually the Ministers and other high functionaries of the Public Administration, as well as the directors and administrators of the autonomous, autarchic, and decentralized entities, those of the entities that administer funds of the State and those of the enterprises with a major participation of the State, when they are discussing a law or studying a matter concerning their respective activities. The questions must be conveyed to the summoned [person] with at least five days of advance. Excepting just cause, it will be obligatory for the summoned [person] to attend to the requirements, to answer the questions and to provide all the information asked of them.


The law will determine the participation of the majority and of the minority in the formulation of the questions. The President of the Republic, the Vice President and the members of the Judicial Power, in jurisdictional matters, may not be summoned or interpellated.



Article 194. Of the Vote of Censure


If the summoned [person] does not attend the respective Chamber, or if it considers his declarations unsatisfactory, both Chambers, by an absolute majority of two-thirds, may emit a vote of censure against him and recommend his removal from the office to the President of the Republic or to his hierarchic superior.


If the motion of censure is not approved, no other motion on the same theme regarding the same summoned Minister or functionary may be presented, in that period of sessions.



Article 195. Of the Commissions of Investigation


Both Chambers of the Congress may constitute joint commissions of investigation on any matter of public interest, as well as on the conduct of their members.


The directors and administrators of the autonomous, autarchic and decentralized entities [entes], those of the entities that administrate funds of the State, those of the enterprises with a major participation of the State, the public functionaries and the individuals [particulares] are obligated to appear before the two Chambers and to supply to them the information and the documentations required from them. The law will establish the sanctions for the non-fulfillment of this obligation.


The President of the Republic, the Vice President, the Ministers of the Executive Power and the judicial Magistrates, in jurisdictional matters, may not be investigated.


The activity of the investigating commissions will not affect the privative attributions of the Judicial Power, nor infringe [lesionar] the rights and guarantees consecrated in this Constitution; their conclusions will not be binding on the tribunals nor may they undermine the judicial resolutions, without prejudice to the result of the investigation, which will be communicated to the ordinary justice.


The judges will order, in accordance with the law, the proceedings [diligencias] and proofs required, for the purposes of the investigation.



Article 196. Of the Incompatibilities


The advisers of public offices [reparticiones], the functionaries and other employees with a salary from the State or from the municipalities, whatever may be the denomination with which they appear [figuran] and the concept of their remunerations, as long as the designation to such offices subsist[,] may be elected, but may not perform legislative functions.


The partial exercise of teaching and that of the scientific research are exempted from the incompatibilities established in this Article.


No Senator or Deputy may be a party in enterprises exploiting public services or having concessions from the State, nor exercise juridical assistance or the representation of such, personally [por sí] or by an intermediate person.



Article 197. Of the Inabilities


[The following] may not be candidates for Senators or Deputies:







1.
those condemned by a executory [firme] sentence to penalties deprivative of freedom, as long as the sentence lasts;






2.
those condemned to a penalty of inability for the exercise of the public function, as long as such lasts;






3.
those condemned for the commission of electoral crimes, for as long as the sentence lasts;






4.
the judicial Magistrates, the representatives of the Public Ministry, the Procurator General of the State, the Public Defender, the Comptroller General of the Republic, the Sub-Comptroller, and the members of the Electoral Justice;






5.
the ministers or clergymen of any faith;






6.
the representatives or mandatories [mandatarios] of national or foreign enterprises, corporations or entities [entidades], which are concessionaires of services for the State, or executors of works [obras] or suppliers of goods for the State;






7.
the military and police personnel on active service;






8.
the candidates for President of the Republic or for Vice President; and






9.
the owners or co-owners of the media of communication;




The citizens affected by the inabilities specified in paragraphs 4), 5), 6), and 7) must cease in their inability to be candidates ninety days, at least, before the date of registration of their lists at the Superior Tribunal of Electoral Justice.



Article 198. Of the Relative Inability


The Ministers of the Executive Power; the Sub-Secretaries of State; the Presidents of Councils or general administrators of the decentralized, autonomous, autarchic, bi-national or multinational entities [entes], those of enterprises with a major participation of the State, and the governors and mayors, if they do not resign from their respective offices and [their resignations] are accepted at least ninety days before the date of the elections[,] may not be elected Senators or Deputies.



Article 199. Of the Permissions


The Senators and Deputies may only accept responsibilities [cargos] of Minister or of diplomat. To perform them, they must request permission from the respective Chamber, to which they can be reinstated at the end of those functions.



Article 200. Of the Election of Authorities


Each Chamber will constitute their authorities and designate their employees.



Article 201. Of the Loss of Investiture [Investidura]


The Senators and Deputies may lose their investiture, in addition to the cases already specified, for the following causes:







1.
the violation of the regime of inabilities and incompatibilities specified in this Constitution, and






2.
the improper use of influence, [as a] proven fact [fehaciente comprobado].




The Senators and Deputies may not be subject to imperative mandates.



Article 202. Of the Duties and of the Attributions


[The following] are duties and attributions of the Congress:







1.
to see to the observance of this Constitution and of the laws;






2.
to dictate the codes and other laws, to modify them or repeal them, by interpreting this Constitution;






3.
to establish the political division of the territory of the Republic, as well as the regional, departmental and municipal organizations;






4.
to legislate on tax matters;






5.
to sanction annually the law of the General Budget of the Nation;






6.
to dictate the electoral law;






7.
to determine the legal regime of the sale and that of the acquisition of the fiscal, departmental and municipal assets;






8.
to issue internal resolutions and agreements, as well as to formulate declarations, in accordance with their faculties;






9.
to approve or to reject the treaties and other international agreements signed by the Executive Power;






10.
to approve or to reject the contracting of loans;






11.
to authorize, for a determined time, concessions for the exploitation of national or multinational public services or of the assets of the State, as well as for the extraction and transformation of solid, liquid and gaseous minerals;






12.
to dictate laws for the organization of the administration of the Republic, for the creation of decentralized entities [entes] and for the ordering [ordenamiento] of the public credit;






13.
to issue laws of emergency in the case of disaster or of public calamity;






14.
to receive the constitutional oath or promise of the President of the Republic, of the Vice President and of the other functionaries, in accordance with that established in this Constitution;






15.
to receive from the President of the Republic, a report on the general situation of the country, on his administration and on the plans of government; in the form provided for in this Constitution;






16.
To accept or to reject the resignation of the President of the Republic and that of the Vice President;






17.
to provide [prestar] the agreements and to effect the appointments that this Constitution prescribes, as well as the designations of representatives of the Congress to other organs of the State;






18.
to grant amnesties;






19.
to decide on the transfer of the Capital of the Republic to another point of the national territory, by an absolute majority of two-thirds of the members of each Chamber;






20.
to approve or reject, totally or partially and [with] prior report from the Comptroller General of the Republic, the detail and the justification of the income and expenses of the public finances concerning the budgetary execution;






21.
to regulate river, maritime, air, and space navigation, and






22.
the other duties and attributions specified by this Constitution.





Section II. Of the Formation and the Sanction of the Laws



Article 203. Of the Origin and of the Initiative


The laws may have origin in any of the [two] Chambers of the Congress, by a proposal from their members; by a proposal from the Executive Power; by popular initiative or by that of the Supreme Court of Justice, in the cases and in the conditions specified in this Constitution and in the law.


The exceptions concerning the origin of the laws in favor of one or the other Chamber or of the Executive Power are, exclusively, those established expressly in this Constitution.


Every bill of law will be presented with an exposition of motives.



Article 204. Of the Approval and of the Promulgation of the Bills


A bill of law approved by the Chamber of origin, will immediately be passed on to the other Chamber for its consideration. If this [Chamber], in its turn, approves it also, the bill will be sanctioned and, if the Executive Power provides [prestara] its approval to it, it will promulgate it as law and will provide for its publication within five days.



Article 205. Of the Automatic Promulgation


Any bill of law that is not objected to or returned to the Chamber of origin in the time period of six working days, if the bill contains up to ten Articles, or twelve working days, if the bill contains from twelve to twenty Articles, and of twenty working days if the Articles are more than twenty[,] is considered approved by the Executive Power. In all these cases, the bill will be automatically promulgated and its publication will be provided for.



Article 206. Of the Procedure for the Total Rejection


When a bill of law, approved by one of the Chambers, is completely rejected by the other, it will return to that [Chamber] for a new consideration. When the Chamber of origin ratifies itself by absolute majority, it will pass again to the reviewing [Chamber], which can only reject it again by absolute majority of two-thirds and, if it is not obtained, the bill will be considered [reputará] sanctioned.



Article 207. Of the Procedure for Partial Modification


A bill of law approved by the Chamber of origin, that has been partially modified by the other, will pass on to the first [Chamber], where only each one of the modifications made by the reviewing [Chamber] will be discussed.


For these cases the following is established:







1.
if all the modifications are accepted, the bill will be sanctioned.






2.
If all the modifications were rejected by absolute majority, they will pass again to the reviewing Chamber and, if this [Chamber] ratifies itself in its previous sanction by absolute majority, the bill will be sanctioned; if there were no ratification, the bill approved by the Chamber of origin will be sanctioned, and,






3.
if some of the modifications were accepted and others were rejected, the bill will pass again to the reviewing Chamber, where only the rejected modifications will be discussed in a global form, and if they were accepted by absolute majority, or rejected, the bill will be sanctioned in the form resolved by it.




The bill of law sanctioned, with any of the alternatives specified in this Article, will be passed on to the Executive Power for its promulgation.



Article 208. Of the Partial Objection


A bill of law, partially objected to by the Executive Power, will be returned to the Chamber of origin for it to study and pronounce on the objections. If this Chamber rejects them by absolute majority, the bill will pass on to the reviewing Chamber, where it will follow the same process [trámite]. If this [Chamber] also rejects those objections by the same majority, the original [primitiva] sanction will be confirmed, and the Executive Power will promulgate and publish it. If the [two] Chambers desist on the objections, the bill may not be repeated in the sessions of that year.


The objections may be totally or partially accepted or rejected by both Chambers of the Congress. If the objections were totally or partially accepted, both Chambers may decide, by absolute majority, [on] the sanction of the non- objected part of the bill of law, in which case, this [part] must be promulgated and published by the Executive Power.


The objections will be treated by the Chamber of origin within the sixty days of its reception [ingreso] at the same, and in identical case [plazo] by the reviewing Chamber.



Article 209. Of the Total Objection


If a bill of law is totally rejected by the Executive Power, it will return to the Chamber of origin, which will discuss it again. If this [Chamber] confirms the initial sanction by absolute majority, it will pass on to the reviewing Chamber; if this [Chamber] approves it by the same majority, the Executive Power will promulgate and publish it. If the [two] Chambers desist on the total rejection, that bill may not be repeated in the sessions of that year.



Article 210. Of the Treatment of Urgency


The Executive Power may request the urgent treatment of bills of law that it sends to Congress. In these cases, the bill will be treated by the Chamber of origin within the thirty days of its reception, and by the reviewing one in the thirty next days. The bill will be considered approved if it is not rejected within the specified time periods.


The treatment of urgency may be requested by the Executive Power even after the remission of the draft, or in any stage of its process [trámite]. In those cases, the time period will start running from the reception of the request.


Each Chamber, by a two-thirds majority, may rescind [dejar sin efecto], at any moment, the process of urgency, in which case the ordinary one will be applied from that moment.


The Executive Power, within the ordinary legislative period, may request the Congress for urgent treatment of only three draft of law, unless the Chamber of origin, by a two-thirds majority, agrees to give such treatment to other bills.



Article 211. Of the Automatic Sanction


A bill of law presented in one Chamber or the other, and approved by the Chamber of origin during the ordinary sessions, will pass on to the reviewing Chamber, which must deal with it within the non-extendable term of three months. At the end of which, and after written communication from the President of the Chamber of origin to the reviewing Chamber, it will be considered [reputará] that this [Chamber] has provided [prestado] its favorable vote to it, passing it on to the Executive Power for its promulgation and publication. The indicated term will be interrupted from the twenty-first of December until the first of March. The reviewing Chamber may deal with the bill of law during the next period of ordinary sessions, as long as it does so within the remaining time for the expiration of the non-extendable time period of three months.



Article 212. Of the Withdrawal or of the Renouncement [Desistimiento]


The Executive Power may withdraw from the Congress the bills of law that it had sent, or renounce them, unless they were approved by the Chamber of origin.



Article 213. Of Publication


The law only obligates by virtue of its promulgation and its publication. If the Executive Power does not fulfill the duty of publishing the laws in the terms and in the conditions that this Constitution establishes, the President of the Congress, by default, the President of the Chamber of Deputies, will provide for its publication.



Article 214. Of the Formulas


The formula to be used in the sanction of the laws is: “The Congress of the Paraguayan Nation sanctions with [the] force of law.” For the promulgation of the same, the formula is: “To be regarded [Téngase] as law of the Republic, to be published [publíquese] and to be inserted [insértese] in the Registro Oficial [Official Gazette].”



Article 215. Of the Delegated Commission


Each Chamber, with the vote of the absolute majority, may delegate to commissions the treatment of bills of laws, of resolutions and of declarations. By a simple majority, it may withdraw them in any state prior to the approval, rejection or sanction by the commission.


The General Budget of the Nation, the codes, the international treaties, the bills of laws of taxes or military character, the ones concerning the organization of the powers of the State and those originating from the popular initiative[,] may not be the object of delegation.



Article 216. Of the General Budget of the Nation


The Executive Power will annually present the bill of law of the General Budget of the Nation, no later than the first of September, and its consideration by the Congress will have an absolute priority.


A bicameral commission will be integrated which, [once] the bill is received, will study it and present [a] resolution [dictamen] to its respective Chambers in a time period no greater than sixty consecutive days. [Once] the resolution is received, the Chamber of Deputies will address itself to the study of the bill in plenary sessions, and it must deal with it in a time period no greater than fifteen consecutive days. The Chamber of Senators will have at its disposal the equal time period to study the bill, with the modifications introduced by the Chamber of Deputies, and, if it approves them, the same will be sanctioned. In the opposite case, the bill will return with the objections to the other Chamber, which will decide [se expedirá] within the time period of ten consecutive days, exclusively on the points of discrepancy with the Senate, proceeding in the form specified in Article 208, paragraphs 1), 2), and 3), always within the time period of ten consecutive days.


All the time periods established in this Article are peremptory, and the failure [falta] to deal with of any of the bills will be understood as approval. The Chambers may totally reject the bill presented for their study by the Executive Power, only by absolute majority of the two-thirds of each one of them.



Article 217. Of the Enforcement of the Budget


If the Executive Power, for any reason, does not present to the Legislative Power the draft of the General Budget of the Nation within the established time periods, or if the same was rejected in accordance with the previous Article, the Budget of the current fiscal exercise continues to be in force.



Section III. Of the Permanent Commission of the Congress



Article 218. Of the Conformation


Fifteen days before entering into recess, each Chamber will designate by an absolute majority the Senators and the Deputies who, in the number of six and twelve as titular [members] and three and six as substitutes, respectively, will conform the Permanent Commission of the Congress, which will exercise its functions from the beginning of the recess period of the Congress until the resumption of the ordinary sessions.


The titular [members] of the Permanent Commission so meeting, will designate [a] President and other authorities, and written notice of that will be given to the other powers of the State.



Article 219. Of the Duties and of the Attributions


[The following] are duties and attributions of the Permanent Commission of the Congress:







1.
to see to the observance of this Constitution and of the laws:






2.
to dictate its own regulations;






3.
to convoke the [two] Chambers to preparatory sessions, with the object of effecting in opportune time the annual opening of the Congress;






4.
to convoke and to organize the extraordinary sessions of both Chambers, in accordance with that established in this Constitution;






5.
to authorize the President of the Republic, during the recess of the Congress, to temporarily absent himself from the national territory, in the cases specified in this Constitution, and






6.
the other duties and attributions established by this Constitution.





Article 220. Of the Final Reports


The Permanent Commission, at the end of its activity [actuación], will provide [prestará] each Chamber a final report of the same, and will be responsible before them for the measures it may have adopted or authorized.



Section IV. Of the Chamber of Deputies



Article 221. Of the Composition


The Chamber of Deputies is the Chamber of departmental representation. It will be composed of eighty titular [members] at a minimum, and of an equal number of substitutes, elected directly by the People in departmental electoral colleges [colegios]. The City of Asunción will constitute an electoral college [colegio] with representation in this Chamber. The departments will be represented by at least one titular Deputy and one substitute; the Superior Tribunal of Electoral Justice, before each election and in accordance with the number of electors in each department, will establish the number of seats [bancas] that corresponds to each one of them. The law may increase the quantity of Deputies accordingly to the increment of the electors.


The natural Paraguayan nationality and to be already twenty-five years old are required to be elected Deputy[,] titular or substitute[,].



Article 222. Of the Exclusive Attributions of the Chamber of Deputies


[The following] are exclusive attributions of the Chamber of Deputies:







1.
to initiate the consideration of the bills of law relative to the departmental and municipal legislation;






2.
to designate or to propose the magistrates and functionaries, in accordance with that established by this Constitution and the law;






3.
to provide [prestar] [an] agreement for the intervention in the departmental and municipal governments, and






4.
the other exclusive attributions established by this Constitution.





Section V. Of the Chamber of Senators



Article 223. Of Its Composition


The Chamber of Senators will be composed of forty-five titular [members] at  minimum, and of thirty substitutes, elected directly by the People in one sole national circumscription. The law may increase the quantity of Senators, accordingly to the increment of the electors.


The natural Paraguayan nationality and to be already thirty-five years old are required to be elected Senator[,] titular or substitute.



Article 224. Of the Exclusive Attributions of the Chamber of Senators


[The following] are exclusive attributions of the Chamber of Senators:







1.
to initiate the consideration of the bills of law relative to the approval of international treaties and agreements;






2.
to provide [prestar] [an] agreement for the promotions [ascensos] of the military and the National Police [personnel], from the rank of Colonel of the Army or its equivalent in the other armies [armas] and services, and from that of Head Commissioner [Comisario Principal] for the National Police;






3.
to provide [prestar] [an] agreement for the designation of the Ambassadors plenipotentiary and Ministers abroad;






4.
to designate or to propose the Magistrates and functionaries in accordance with that established by this Constitution;






5.
to authorize sending the permanent military Paraguayan forces abroad, as well as the entry of foreign military troops into the country;






6.
to provide [prestar] [an] agreement for the designation of the President and the directors of the Central Bank of the State;






7.
to provide [prestar] [an] agreement for the designations of the Paraguayan directors of the bi-national entities [entes], and






8.
the other exclusive attributions established by this Constitution.





Section VI. Of the Political Trial [Juicio Político]



Article 225. Of the Procedure


The President of the Republic, the Vice President, the Ministers of the Executive Power, the Ministers of the Supreme Court of Justice, the Attorney General of the State, the Defender of the People, the Comptroller General of the Republic, the Sub-Comptroller and the members of the Superior Tribunal of Electoral Justice, may only be submitted to political trial for malfeasance [mal desempeño] of their functions, for crimes committed in the exercise of their offices or for common crimes.


The accusation will be formulated by the Chamber of Deputies, by a majority of two-thirds. It will correspond to the Chamber of Senators, by absolute majority of two-thirds, to judge in public trial those accused by the Chamber of Deputies and, in such case, to declare them guilty, for the sole purpose of removing them from their offices. In the cases of supposed commission [comisión] of crimes, the prior records [antecedentes] will be passed on to the ordinary justice.



Chapter II. Of the Executive Power



Section I. Of the President of the Republic and of the Vice President



Article 226. Of the Exercise of the Executive Power


The Executive Power is exercised by the President of the Republic.



Article 227. Of the Vice President


There will be a Vice President of the Republic who, in case of impediment or temporary absence of the President or permanent vacancy of such office, will immediately substitute him, with all his attributions.



Article 228. Of the Requirements


To be President of the Republic or Vice President, it is required:







1.
to have natural Paraguayan nationality;






2.
to be already thirty years old, and






3.
to be in full exercise of their civil and political rights.





Article 229. Of the Duration of the Mandate


The President of the Republic and the Vice President will remain five non- extendable years in the exercise of their functions, counting from the fifteenth of August following the elections. They may not be reelected in any case. The Vice President may only be elected President for the next period if he had ceased in his office six months before the general elections. Whoever had exercised the presidency for more than twelve months may not be elected Vice President of the Republic.



Article 230. Of the Presidential Elections


The President of the Republic and the Vice President will be elected jointly and directly by the People, by simple majority of votes, in general elections realized between ninety and one hundred and twenty days before the expiration of the constitutional period in force.



Article 231. Of the Assumption of the Offices


In case that, at the date in which the President of the Republic and the Vice President must assume their functions, they have not been proclaimed in the form provided for by this Constitution, or the elections were nullified, the ceasing President [Presidente cesante] will deliver the mandate [el mando] to the President of the Supreme Court of Justice, who will exercise it until the transition is effected, his judicial functions remaining in suspense.



Article 232. Of the Entering into Possession of the Offices


The President of the Republic and the Vice President will enter into possession of their offices before the Congress, taking the oath or the promise of fulfilling with fidelity and patriotism their constitutional functions. If on the specified day the Congress does not reach the quorum to meet, the ceremony will be fulfilled before the Supreme Court of Justice.



Article 233. Of the Absences


The President of the Republic, or whoever is substituting him in [his] office, may not be absent from the country without giving prior notice to the Congress and to the Supreme Court of Justice. If his absence is for more than five days, the authorization from the Chamber of Senators will be required. During the recess of the Chambers, the authorization will be granted by the Permanent Commission of the Congress.


In no case, may the President of the Republic and the Vice President be simultaneously absent from the national territory.



Article 234. Of [Being] Leaderless [Acefalía]


In case of impediment or absence of the President of the Republic, the Vice President will replace him, and in his default [falta] and in successive form, the President of the Senate, that of the Chamber of Deputies, and that of the Supreme Court of Justice.


The Vice President-elect will assume the presidency of the Republic if this should be vacant before or after the proclamation of the President, and will exercise it until the end of the constitutional period.


If the permanent vacancy of the Vice Presidency occurs [se produce] during the first three years of the constitutional period, elections will be convoked to cover it. If the same occurred during the last two years, the Congress, by an absolute majority of its members, will designate [the person] who must perform the office for the rest of the period.



Article 235. Of the Inabilities


[The following] are unable to be candidates for President of the Republic or Vice President:







1.
the members of the Executive Power, the Vice Ministers or Sub-Secretaries and the functionaries of equivalent rank, the general directors of public offices [reparticiones públicas] and the Presidents of councils, directors, managers or general administrators of the decentralized, autarchic, autonomous, binational, or multinational entities [entes], and those of enterprises with a major participation of the State,






2.
the judicial Magistrates and the members of the Public Ministry;






3.
The Defender of the People, the Comptroller General of the Republic and the Sub-Comptroller, the Procurator General of the Republic, the members [integrantes] of the Council of the Magistrature and the members of the Superior Tribunal of Electoral Justice;






4.
the representatives or mandatories [mandatarios] of national or foreign enterprises, corporations or entities [entidades], that are concessionaires of state services or of execution of works [obras] or supply of goods to the State;






5.
the ministers of any religion or cult;






6.
the municipal Mayors and the Governors;






7.
the members in active service of the Armed Forces of the Nation and those of the National Police, unless they retire one year before, at least, the day of the general elections;






8.
the owners or co-owners of the communications media, and






9.
The spouse or the relatives within the fourth degree of consanguinity, or second of affinity, of whoever finds himself in the exercise of the presidency at the moment of the election, or has performed it for any time during the year prior to the celebration of that [election].




In the cases specified in paragraphs 1), 2), 3) and 6), the affected [person] must resign and cease exercising their respective offices, at least six months before the day of the elections, except for the cases of permanent vacancy of the vice presidency.



Article 236. Of the Inability for Infringement against the Constitution


The military heads or the civilian leaders [caudillos] of a coup d’état, armed revolution or similar movements that infringe the order established by this Constitution, and who as [a] consequence assume the power as President of the Republic, Vice President, Minister of the Executive Power or military command [mando] proper to general officers, are ineligible for the exercise of any public office for two consecutive constitutional periods, without prejudice to their respective civil and penal responsibilities.



Article 237. Of the Incompatibilities


The President of the Republic and the Vice President may not exercise public or private offices, remunerated or not, while in their functions. They may neither exercise commerce, industry or any professional activity[;] they must exclusively dedicate themselves to their functions.



Article 238. Of the Duties and of the Attributions of the President of the Republic


[The following] are duties and attributions of whoever exercises the presidency of the Republic:







1.
to represent the State and to direct the general administration of the country;






2.
to fulfill and to have fulfilled this Constitution and the laws;






3.
to participate in the formation of the laws, in accordance with this Constitution, to promulgate them and to publish them, to regulate them, and to control their fulfillment;






4.
to veto, totally or partially, the laws sanctioned by the Congress, formulating the observations or objections that he considers appropriate;






5.
to issue decrees that, for their validity, require the countersignature [refrendo] of the Minister of the branch [ramo],






6.
to appoint and to remove by himself the ministers of the Executive Power, the Procurator General of the Republic and the functionaries of the Public Administration, whose designation and permanency in the offices are not otherwise regulated by this Constitution or by the law;






7.
the management of the foreign relations of the Republic. In the case of foreign aggression, and prior authorization of the Congress, to declare the State of National Defense or to agree to peace; to negotiate and to sign international treaties; to receive the heads of the diplomatic missions from foreign countries and to admit their consuls and to designate ambassadors, with the agreement of the Senate;






8.
to give account to the Congress, at the beginning of each annual period of sessions, on the management [gestiones] realized by the Executive Power, as well as to report on the general situation of the Republic and on the plans for the future;






9.
to be commander in chief of the Armed Forces of the Nation, [a] responsibility [cargo] that is not delegable. In accordance with the law, he dictates the military regulations, he is provided with the Armed Forces, he organizes [them] and deploys [them]. By himself, [por sí] to appoint and to remove the commanders of the Public Force. He adopts the necessary measures for the national defense. He provides, by himself [por sí] the ranks in all the armies, up to that of lieutenant colonel [teniente coronel] or their equivalent and, with the agreement of the Senate, the superior ranks;






10.
to pardon or to commute the penalties imposed by the judges and Tribunals of the Republic, in accordance with the law, and with [a] report of the Supreme Court of Justice;






11.
to convoke the Congress to extraordinary sessions, either of the Chambers or both at the same time, [where] these must only treat those issues submitted to their respective consideration;






12.
to propose to the Congress bills of law, which can be presented with [a] request of [an] urgent consideration, within the terms established in this Constitution;






13.
to provide for the collection and investment of the revenues [rentas] of the Republic, in accordance with the National General Budget and with the laws, reporting back annually to the Congress on its execution;






14.
to prepare and to present to the consideration of the two Chambers the annual bill of the National General Budget;






15.
to have the provisions of the authorities created by this Constitution complied with, and






16.
the other duties and attributions that this Constitution establishes.





Article 239. Of the Duties and of the Attributions of the Vice President of the Republic


[The following] are duties and attributions of whoever exercises the vice presidency of the Republic:







1.
to substitute immediately [for] the President of the Republic, in the cases specified by this Constitution;






2.
to represent the President of the Republic nationally and internationally, by designation of the same, with all the prerogatives that correspond to him [aquél], and






3.
to participate in the deliberations of the Council of Ministers and to coordinate the relations between the Executive and the Legislative Powers.





Section II. Of the Ministers and of the Council of Ministers



Article 240. Of the Functions


The direction and the administration [gestión] of the public business are entrusted to the Ministers of the Executive Power, whose number and functions will be determined by the law. In the case of temporary absence of one of them, he will be substituted by one of the vice ministers of the branch [ramo].



Article 241. Of the Requirements, of the Incompatibilities, and of the Immunities


To be a Minister the same requirements as for the office of Deputy are demanded. They also have, equal incompatibilities as that the established for the President of the Republic, except the exercise of teaching [docencia]. They may not be deprived of their liberty, except in the cases specified for the members of the Congress.



Article 242. Of the Duties and of the Attributions of the Ministers


The Ministers are the heads of the administration of their respective ministerial areas [carteras], in which, under the direction of the President of the Republic they promote and execute the policy relative to the matters of their competence.


They are responsible in solidarity for the acts of government that they countersign.


Annually, they will present to the President of the Republic a report [memoria] of their management [gestiones], which will be brought to the cognizance of the Congress.



Article 243. Of the Duties and of the Attributions of the Council of Ministers


Convoked by the President of the Republic, the Ministers meet in Council in order to coordinate the executive tasks, to promote the policy of the government and to adopt collective decisions.


The Council is competent:







1.
to deliberate on all the matters of public interest that the President of the Republic submits to its consideration, acting as a consultative body, as well as to consider the initiatives in legislative matters, and






2.
to provide for the periodic publication of its resolutions.





Section III. Of the Office of the Procurator General [Procuraduría General] of the Republic



Article 244. Of the Composition


The Office of the Procurator General of the Republic will be the responsibility of a Procurator General and the other functionaries that the law determines.



Article 245. Of the Requirements, and of the Appointment


The Procurator General of the Republic must meet the same requirements demanded to be General Attorney of the State. He is appointed and removed by the President of the Republic. The incompatibilities will be established by the law.



Article 246. Of the Duties and of the Attributions


[The following] are duties and attributions of the Procurator General of the Republic:







1.
to represent and to defend, in [a] judicial or extra judicial [manner], the patrimonial interests of the Republic;






2.
to decide in the cases and with the effects specified in the laws;






3.
to advise in [a] juridical [manner] the Public Administration in the form that the law determines, and






4.
the other duties and attributions that the law establishes.





Chapter III. Of the Judicial Power



Section I. Of the General Provisions



Article 247. Of the Function and of the Composition


The Judicial Power is the guardian of the Constitution. It interprets it, it complies with it and it has it complied with.


The administration of justice is the responsibility of the Judicial Power, exercised by the Supreme Court of Justice, by the tribunals and by the courts, in the form that this Constitution and the law establish.



Article 248. Of the Independence of the Judicial Power


The independence of the judicial power is guaranteed. Only this [power] may take cognizance of and decide on facts of a contentious [contencioso] character.


In no case may the members of the other powers, or other functionaries arrogate to themselves juridical attributions that are not expressly established in this Constitution, or revive dead processes, [or] paralyze the existing ones, or intervene in any manner in the trials. Acts of this nature result in [conllevan] irremediable nullity. All this without prejudice to the arbitral decisions within the scope [ámbito] of the private law, with the modalities that the law determines to assure the right to defense and [to] equitable solutions.


Those who infringe against the independence of the Judicial Power and that of its Magistrates, will be ineligible to exercise any public function for five consecutive years, in addition to the penalties established by the law.



Article 249. Of the Budgetary Autarchy


The Judicial Power enjoys budgetary autonomy. In the General Budget of the Nation an amount will be allocate to it not inferior to three percent of the budget of the Central Administration.


The budget of the Judicial Power will be approved by the Congress, and the Comptroller General of the Republic will verify all its expenses and investments.



Article 250. Of the Oath or Promise


The Ministers of the Supreme Court of Justice will take the oath or promise before the Congress, at the entering of their offices. The members [integrantes] of the other tribunals and of the courts will do so before the Supreme Court of Justice.



Article 251. Of the Appointment


The members of all the tribunals and courts of the Republic will be appointed by the Supreme Court of Justice, from a terna [list of three] proposed by the Council of the Magistrature.



Article 252. Of the Irremovability of the Magistrates


The Magistrates are irremovable vis-à-vis the office, the seat [sede], or the rank during the term for which they have been appointed. They may not be transferred or promoted without their prior and express consent.


They are designated for periods of five years, counting from their appointment.


The Magistrates confirmed for two periods following that of their election, acquire the irremovability in the office until the limit of age established for the members of the Supreme Court of Justice.



Article 253. Of the Trial and of the Removal of the Magistrates


The judicial Magistrates may only be tried and removed for committing crimes, or for malfeasance of their functions specified in the law, by the decision of a Jury of Prosecution [Enjuiciamiento] of Magistrates. It will be composed of two ministers of the Supreme Court of Justice, two members of the Council of the Magistrature, two Senators and two Deputies; these last four must be lawyers. The law will regulate the functioning of the Jury of Prosecution [Enjuiciamiento] of Magistrates.



Article 254. Of the Incompatibilities


The Magistrates may not exercise, while their functions last, another public or private office, remunerated or not, with the exception of part-time teaching or [of] scientific research. They may neither exercise commerce, industry or professional activity or policy whatsoever, nor perform offices in official or private organs [organismos], parties, political associations or movements.



Article 255. Of the Immunities


No judicial Magistrate may be accused or interrogated in [a] judicial [manner] for the opinions emitted in the exercise of their functions. They may not be detained or arrested except in case of flagrante delicto that merits a physical penalty. If this occurs the intervening authority must put them under custody in their residence, communicate the fact immediately to the Supreme Court of Justice, and remit the prior records [antecedentes] to the competent judge.



Article 256. Of the Form of the Trials


The trials can be oral and public, in the form and in the measure that the law determines.


All judicial sentences must be founded on this Constitution and on the law. Criticism of the decisions [fallos] is permitted [libre].


The labor process will be oral and will be based on the principles of immediacy, economy, and concentration.



Article 257. Of the Obligation to Collaborate with Justice


The organs of the State [are] subordinate to the dictates of the law, and the persons who exercise functions at the service of the same are obligated to provide [prestar] to the administration of justice all the cooperation that it requires for the fulfillment of its mandates.



Section II. Of the Supreme Court of Justice



Article 258. Of the Integration and of the Requirements


The Supreme Court of Justice is integrated by nine members. They will organize themselves in chambers, one of which will be constitutional. It will elect its President, each year, from within [de su seno]. Its members will bear the title of Minister.


The requirements to integrate the Supreme Court of Justice are, to have natural Paraguayan nationality, to be already 35 years old, to possess a university degree of Doctor in Law and to enjoy noted honorability. Additionally, to have effectively exercised during the term of ten years, at least, the profession, the judicial magistrature or the university chair in juridical matter jointly, separately, or successively.



Article 259. Of the Duties and of the Attributions


[The following] are duties and attributions of the Supreme Court of Justice:







1.
to exercise the superintendence of all the organs [organismos] of the Judicial Power and to decide, in sole instance, the conflicts of jurisdiction and of competence, in accordance with the law;






2.
to issue [dictar] its own internal regulations. To present annually, a report [memoria] on the management [gestiones] realized, the status, and the needs of national justice to the Legislative and Executive Powers;






3.
to take cognizance [conocer] and to decide [resolver] on the ordinary recourses that the law determines;






4.
to take cognizance [conocer] and to decide [resolver], in original instance, on habeas corpus, without prejudice to the competence of other judges or tribunals;






5.
to take cognizance [conocer] and to decide [resolver] on unconstitutionality;






6.
to take cognizance [conocer] and to decide [resolver] in the recourse of cassation, in the form and measure that the law establishes;






7.
to preventively suspend by itself [por sí] or at the request of the Jury of Prosecution [Enjuiciamiento] of Magistrates by an absolute majority of votes of its members, in the exercise of its functions, the judicial Magistrates in prosecution [enjuiciados], until a final resolution of the case is issued;






8.
to supervise the institutions [institutos] of detention and reclusion;






9.
to decide [entender] in the disputes of competence between the Executive Power and the departmental governments and between these and the municipalities, and






10.
the other duties and attributions that this Constitution and the laws establish.





Article 260. Of the Duties and of the Attributions of the Constitutional Chamber


[The following] are duties and attributions of the Constitutional Chamber:







1.
to take cognizance [conocer] and to decide [resolver] on the unconstitutionality of the laws and of other normative instruments, declaring the inapplicability of the provisions contrary to this Constitution in each concrete case and in decision [fallo] that will only be effective in relation with that case, and






2.
to decide on the unconstitutionality of the definitive or interlocutory sentences, declaring the nullity of those that result [as being] contrary to this Constitution.




The proceeding may be initiated by [an] action before the Constitutional Chamber of the Supreme Court of Justice, and by way [vía] of an excepción [pleadings of exception] in any instance, in which case the prior records [antecedentes] will rise [se elevarán] to the Court.



Article 261. Of the Removal and Cessation of the Ministers of the Supreme Court of Justice


The Ministers of the Supreme Court of Justice may only be removed through [a] political trial. They will cease in the office at the age of seventy-five years.



Section III. Of the Council of the Magistrature



Article 262. Of the Composition


The Council of the Magistrature is composed by:







1.
a member of the Supreme Court of Justice, designated by it;






2.
a representative of the Executive Power;






3.
a Senator and a Deputy, both appointed by their respective Chambers;






4.
two registered [de la matrícula] lawyers, appointed by their peers in [a] direct election;






5.
a professor of the Faculty of Law of the National University, chosen by his peers, and






6.
a professor of the Faculty of Law with no less than twenty years of functioning, of the private Universities, chosen by his peers.




The law will regulate the pertinent systems of elections.



Article 263. Of the Requirements and of the Duration


The members of the Council of the Magistrature must meet the following requirements:







•
To be of Paraguayan nationality, to be already 35 years old, to possess a university degree of lawyer, and, during the term of ten years at least, to have effectively exercised the profession, or to perform functions in the judicial magistrature, or exercise [a] university chair in juridical matters, jointly, separately, or alternatively.






•
They will lasts three years in their functions and they will enjoy equal immunities as the Ministers from the Supreme Court of Justice. They will have the incompatibilities that the law establishes.





Article 264. Of the Duties and of the Attributions


[The following] are duties and attributions of the Council of the Magistrature:







1.
to propose the terna [list of three] of candidates to integrate the Supreme Court of Justice, [the] selection subject to [and] based on suitability, with consideration of merits and aptitudes, and send [elevarlas] them to the Chamber of Senators for it to designate them, with the agreement of the Executive Power;






2.
to propose in ternas to the Supreme Court of Justice, with the same criteria of selection and evaluation, the names of candidates for the offices of members of the inferior tribunals, those of the judges and those of the state attorneys [agentes fiscales];






3.
to elaborate its own regulations, and






4.
the other duties and attributions that this Constitution and the laws establish.





Article 265. Of the Tribunal of Accounts [Tribunal de Cuentas] and of Other Magistratures and Auxiliary Organs [Organismos]


The Tribunal of Accounts is established. The law will determine its composition and its competence.


The structure and the functions of the other judicial magistratures and auxiliary organs [organismos], as well as that of the judicial school, will be determined by the law.



Section IV. Of the Public Ministry



Article 266. Of the Composition and of the Functions


The Public Ministry represents the society before the jurisdictional organs [organismos] of the State, enjoying functional and administrative autonomy in the fulfillment of its duties and attributions. It is exercised by the Attorney General of the State and the state attorneys, in the form determined by the law.



Article 267. Of the Requirements


To be Attorney General of the State it is required to have Paraguayan nationality; to be already thirty-five years old; to poses a university degree of lawyer, to have effectively exercised the profession or functions [of] the judicial magistrature, or the university chair in juridical matters during five years at least, jointly, separately, or alternatively. They have the same incompatibilities and immunities as those established for the Magistrates of the Judicial Power.



Article 268. Of the Duties and of the Attributions


[The following] are duties and attributions of the Public Ministry:







1.
to see to the respect for the constitutional rights and guarantees;






2.
to promote public penal action to defend the public and social patrimony, the environment and other various [difusos] interests, as well as the rights of the Indigenous Peoples;






3.
to exercise penal action in the cases in which, to initiate it or to continue it, the request from the parties was necessary, without prejudice to the judge or the Tribunal proceeding ex officio, when the law so determines;






4.
to collect information from the public functionaries for the better fulfillment of its functions, and






5.
the other duties and attributions that the law establishes.





Article 269. Of the Election and of the Duration


The General Attorney of the state is irremovable. He remains five years in his functions and he may be reelected. He is appointed by the Executive Power, with the agreement of the Senate, from a terna of the Council of the Magistrature.



Article 270. Of the State Attorneys [Agentes Fiscales]


The state attorneys are designated, in the same form that this Constitution establishes for the judges. They remain in their functions and are removed by the same procedures. Additionally, they have the same incompatibilities and immunities as those determined for the members of the Judicial Power.



Article 271. Of the Taking Possession of Their Offices


The Attorney General of the State takes an oath or a promise before the Senate, while the state attorneys do so before the Supreme Court of Justice.



Article 272. Of the Judicial Police


The law may create a judicial police, dependent of the Judicial Power, in order to collaborate directly with the Public Ministry.



Section V. Of the Electoral Justice



Article 273. Of the Competence


The convocation, the judgment, the organization, the direction, the supervision and the surveillance of the acts and issues [cuestiones] derived from the general, departmental and municipal elections as well as of the rights and of the titles of those who are [resulten] elected, correspond exclusively to the Electoral Justice.


The issues originating from any type of popular consultation, as well as that relative to the elections and to the functioning of the political parties and movements are equally of its competence.



Article 274. Of the Integration


The Electoral Justice is integrated by a Superior Electoral Tribunal, by the tribunals, by the courts, by the offices of the Attorney [fiscalia] and by the other organs [organismos] to be specified by the law, which will determine its organization and its functions.



Article 275. Of the Superior Tribunal of Electoral Justice


The Superior Tribunal of Electoral Justice will be composed of three members, who will be elected and removed in the form established for the Ministers of the Supreme Court of Justice.


The members of the Superior Tribunal of Electoral Justice must meet the following requirements: to be of Paraguayan nationality, to be already thirty-five years old, to possess a university degree of lawyer, and, during the term of ten years, at least, to have effectively exercised the profession or performed functions in the judicial magistrature, or exercised [a] university chair in juridical matters, jointly, separately, or alternatively.


The laws will establish in which cases its resolutions will be subject to recourse [recurribles] before the Supreme Court of Justice, which will decide [resolverá] in summary proceeding.



Chapter IV. Of the Other Organs [Organismos] of the State



Section I. Of the Office of the Defender [Defensoría] of the People



Article 276. Of the Defender of the People


The Defender of the People is a parliamentary commissioner whose functions are the defense of the human rights, the channeling of popular complaints and the protection of the community interests. In no case will he have judicial function or executive competence.



Article 277. Of the Autonomy, of the Appointment and of the Removal


The Public Defender will enjoy autonomy and irremovability. He is appointed by a majority of two-thirds of the Chamber of Deputies, from a terna [list of three] proposed by the Senate, and he will remain five years in his functions, which will coincide with the period of the Congress. He may be reelected. Additionally, he may be removed for malfeasance of his functions, with the procedure of the political trial established in this Constitution.



Article 278. Of the Requirements, of the Incompatibilities and of the Immunities


The Defender of the People must meet the same requirements demanded of the Deputies, and he has the same incompatibilities and immunities as those of the judicial Magistrates. During his mandate he may not be a part of any power of the State or exercise any party [partidaria] political activity.



Article 279. Of the Duties and of the Attributions


[The following] are duties and attributions of the Defender of the People:







1.
to receive and to investigate denunciations, complaints and claims against violations of the human rights and other acts that this Constitution and the law establish;






2.
to request from the authorities at their various levels, including those of the police organs and those of security in general, information for the better exercise of his functions[;] he may not be opposed by any reserve. He may have access to the places where the commission of such acts are denounced. It is also of his competence to act ex officio;






3.
to issue [emitir] [a] public censure for acts or behaviors contrary to the human rights;






4.
to annually report concerning his management [gestiones] to the Chambers of the Congress;






5.
to prepare and to divulge reports on the situation of human rights that, in his opinion, require prompt public attention, and






6.
the other duties and attributions that the law establishes.





Article 280. Of the Regulation of His Functions


The functions of the Defender of the People will be regulated by the law[;] in order to assure his efficiency, departmental or municipal defenders may be appointed.



Section II. Of the Office of the Comptroller [Contraloría] General of the Republic



Article 281. Of the Nature, of the Composition and of the Duration


The Office of the Comptroller General of the Republic is the organ of control of the economic and financial activities of the State, of the departments and of the municipalities, in the form determined by this Constitution and by the law. It will enjoy functional and administrative autonomy.


It is composed of a Comptroller and a Sub-Comptroller, who must be of Paraguayan nationality, already thirty years old, graduated in Law or in Economic Sciences, Administrative or Accounting. Each one of them will be designated by the Chamber of Deputies, by an absolute majority, both from [sendas] ternas [lists of three] of candidates proposed by the Chamber of Senators, with an identical majority.


They remain five years in their functions, which will not coincide with those of the presidential mandate. They may be confirmed in the office only for one more period, subjected to the same process. During such time period they will enjoy irremovability[;] they may not be removed except for having committed crimes or for bad performance of their functions.



Article 282. Of the Report and of the Resolution [Dictamen]


The President of the Republic, in his character of head [titular] of the administration of the State, will send to the Office of the Comptroller [Contraloría] the liquidation of the budget of the previous year, within the four months of the next [budget]. Within the next four months, the Office of the Comptroller [Contraloría] must send [elevar] [a] report and resolution [dictamen] to the Congress, to be considered by each one of the Chambers.



Article 283. Of the Duties and of the Attributions


[The following] are duties and attributions of the Comptroller General of the Republic:







1.
the control, the surveillance and the supervision [fiscalización] of the public assets and of the patrimony of the State, those of the regional or departmental entities [entidades], those of the municipalities, those of the Central Bank and those of the other banks of the State or mixed, those of the autonomous, autarchic or decentralized entities [entidades], as well as those of the enterprises of the State or mixed;






2.
the control of the execution and the liquidation of the General Budget of the Nation;






3.
the control of the execution and the liquidation of the budgets of all of the allocations [reparticiones] mentioned in paragraph 1), as well as the examination of their accounts, funds and inventories;






4.
the supervision [fiscalización] of the national accounts of the multinational enterprises or entities [entidades], in whose capital the State participates in [a] direct or indirect form, in the terms of the respective treaties;






5.
the requirement of reports on the fiscal and patrimonial management [gestión] to all persons or public, mixed or private entities [entidad] that administrates funds, public services or assets of the State, to the regional or departmental entities [entidades], and to the municipalities, all of which must make available to him [poner a su disposición] the documentation and the receipts [comprobantes] required for the better fulfillment of his functions;






6.
the reception of the sworn declarations of the assets of the public functionaries, as well as the formation of a registry of the same, and the production of resolutions [dictámenes] on the correspondence between such declarations, provided [prestadas] at the assumption of the respective offices, and those that the functionaries referred to [aludidos] formulate when ceasing in them;






7.
the denunciation to the ordinary justice and to the Executive Power of all crimes of which he has cognizance as a reason of his specific functions, being responsible in solidarity, for omission or for deviation, with the organs submitted to his control, when these [have] acted with deficiency or negligence, and






8.
the other duties and attributions that this Constitution and the laws establish.





Article 284. Of the Immunities, of the Incompatibilities and of the Removal


The Comptroller and the Sub-Comptroller will have the same immunities and incompatibilities prescribed for the judicial Magistrates. As to their removal, the procedure established for political trial will be followed.



Section III. Of the Central Bank of the State



Article 285. Of the Nature, of the Duties, and of the Attributions


A Central Bank of the State, with character of [a] technical organ [organismo] is established. It has the exclusivity of the emission of the currency, and in accordance with the objectives of the economic policy of the National Government, it participates with the other technical organs [organismos] of the State, in the formulation of the monetary, credit and exchange policies, being responsible for their execution and development, and preserving monetary stability.



Article 286. Of the Prohibitions


[The following] is prohibited to the Central Bank of the State:







1.
to grant credits, directly or indirectly, to finance the public expenses on the margin of the budget, except:









I.
the short-term advances of tax resources budgeted for the respective year, and






II.
in the case of [a] national emergency, with a substantiated resolution of the Executive Power and agreement of the Chamber of Senators.






2.
to adopt any agreement that establishes, directly or indirectly, norms or requirements different or discriminatory and relative to persons, institutions or entities [entidades] that make operations of the same nature effective, and






3.
to operate with persons or entities [entidades] not integrated into the monetary or financial national system, except for international organs [organismos].





Article 287. Of the Organization and of the Functioning


The law will regulate the organization and the functioning of the Central Bank of the State, within the limitations specified in this Constitution.


The Central Bank of the State will render account [rendirá cuentas] to the Executive Power and to the National Congress for the execution of the policies of its responsibility.



Title III. Of the State of Exception



Article 288. Of the Declaration, of the Causes, of the Enforcement and of the Time Periods


In the case of [an] armed international conflict, formally declared or not, or of a grave internal commotion that puts in imminent danger the rule [imperio] of this Constitution or the regular functioning of the organs created by it, the Congress or the Executive Power may declare the State of Exception in all or in part of the national territory, for a term of sixty days maximum. In the case that such declaration is effected by the Executive Power, the measure must be approved or rejected by the Congress within a time period of forty-eight hours.


The term of sixty days may be extended by periods of as much as thirty successive days, for which an absolute majority of both Chambers will be required.


During the parliamentary recess, the Executive Power may decree, for a sole time, the state of exception for a time period not longer than thirty days, but it will have to submit it within eight days to the approval or rejection of the Congress. which will be convoked of plain right to [an] extraordinary session, only for that effect.


The decree or the law that declares the State of Exception will contain the reasons and the facts invoked for its adoption, the time of its enforcement and the territory affected, as well as the rights that it restricts.


During the enforcement of the State of Exception, the Executive Power may only order, by decree and in each case, the following measures: the detention of the persons indicted [indiciadas] for participating in some of those acts, their transfer from one point to another of the Republic, as well as the prohibition or the restriction of public meetings and of demonstrations.


In all the cases, the persons indicted [indiciadas] will have the option to leave the country.


The Executive Power will immediately inform the Supreme Court of Justice on the status of the [persons] detained by virtue of the State of Exception and on the  place of their detention or transfer, in order to make possible a judicial inspection.


Those detained because of the State of Exception will stay in healthy and clean premises [locales], not allocated to common inmates [reos], or they will be in reclusion in their own residence. The transfers will always be made to populated and healthy places.


The State of Exception will not interrupt the functioning of the powers of the State, the enforcement of this Constitution or, specifically, habeas corpus.


The Congress, by an absolute majority of votes, may provide at any time for the lifting of the State of Exception, if it considers that the causes for its declaration have ceased.


Once the State of Exception in finished, the Executive Power will inform the Congress, within a time period of no longer than five days, concerning that done [actuado] during the enforcement of it.



Title IV. Of the Reform and of the Amendment of the Constitution



Article 289. Of the Reform [Reforma]


The reform of this Constitution may only proceed after ten years of its promulgation.


Twenty-five percent of the legislators of any of the Chambers of Congress, the President of the Republic or thirty thousand electors, through a signed petition[,] may request the reform.


The declaration of the necessity of the reform will only be approved by an absolute majority of two-thirds of the members of each Chamber of the Congress.


Once the need for the reform is decided, the Superior Tribunal of Electoral Justice will call for elections within the time period of one hundred and eighty days, in general elections that may not coincide with any other.


The number of members of the National Constituent Convention may not exceed the total of the members [integrantes] of the Congress. Their conditions of eligibility, as well as the determination of their incompatibilities, will be established by the law.


The members of the convention [convencionales] will have the same immunities established for the members of the Congress.


The new Constitution sanctioned by the National Constituent Convention, will be promulgated of plain right.



Article 290. Of the Amendment [Enmienda]


After three years of this Constitution having been promulgated, amendments at the initiative of one-fourth of the legislators of any of the Chambers of the Congress, of the President of the Republic, or of thirty thousand electors, through a signed petition[,] may be realized.


The full text of the amendment must be approved by [an] absolute majority in the Chamber of origin. [Once] it is approved, the equal treatment will be required at the reviewing Chamber. If in either of the Chambers the majority required for its approval is not met, the amendment will be considered as rejected, [and] it may not be presented again within the time [término] of one year.


[Once] the amendment is approved by both Chambers of the Congress, the text will be remitted to the Superior Tribunal of Electoral Justice to convoke a referendum, within a time period of one-hundred and eighty days. If the result of this [referendum] is affirmative, the amendment will be sanctioned and promulgated, incorporating itself into the constitutional text.


If the amendment is derogatory, another one with the same subject may not be promoted before three years.


The procedure indicated for amendment will not be used, but [rather] the one for reform, for those provisions affecting the mode of election, the composition, the duration of [the] mandates or the attributions of any of the powers of the State, or the provisions of Chapters I, II, III and IV of Title II, of Part I.



Article 291. Of the Powers [Potestad] of the National Constituent Convention


The National Constituent Convention is independent from the constituted powers. It will limit itself, during the time of the duration of its deliberations, to its labor of reform, excluding any other task. It will not arrogate to itself the attributions of the powers of the State[;] it may not substitute those who are exercising them, or reduce or extend their mandate.



Title V. Of the Final and Transitory Provisions



Article 1


This Constitution enters into force from this date. Its promulgation occurs [se opera] of plain right at the twenty-fourth hour of the same.


The process of elaboration of this Constitution, its sanction, its promulgation and the provisions that integrate it are not subject to jurisdictional revision, or to any modification, [or] any changes, with the exception of that provided for its reform or amendment.


The Constitution of 25 August 1967 and its amendment of the year 1977 are abrogated [derogado], without prejudice to that provided in this Title.



Article 2


The President of the Republic, the President of the Congress, and the President of the Supreme Court of Justice, will take an oath or a promise to comply with and to have this Constitution complied with, before the National Constituent Convention [on] Saturday 20 June 1992.



Article 3


The President of the Republic, the Senators and the Deputies will continue in their respective functions until the new national authorities that will be elected in the general elections to be held in 1993 assume [their functions].


Their duties and attributions will be those established by this Constitution, both for the President of the Republic and for the Congress, which may not be dissolved.


Until the Senators and the Deputies elected in the general elections of 1993 assume [their functions], the process for the formation and sanction of the laws will be governed by that provided in Articles 154/167 of the Constitution of 1967.



Article 4


The next elections to designate President of the Republic, Vice President, Senators and Deputies, Governors and members of the departmental boards [juntas] will be held simultaneously on the date determined by the Electoral Tribunal of the Capital, which must be established for the lapse of time included between 15 April and 15 May 1993. These authorities will assume their functions [on] 15 August 1993, with the exception of the members of the Congress, who will do so on 1 July of the same [year].



Article 5


The other Magistrates and functionaries will continue in their offices until the completion of the period that the Constitution of 1967 had determined for each one of them, and if, that moment [having] arrived, their successors have not yet been appointed, they will continue in [their] functions in [the] interim until the substitution is produced.


They may be replaced by other functionaries and Magistrates who will be designated in [the] interim and in accordance with the mechanisms established by the Constitution of 1967. The functionaries and Magistrates so designated will remain in their offices until the moment in which their substitutes are designated, in accordance with the mechanisms that this Constitution determines.


The Comptroller General and the Sub-Comptroller will also remain in [their] functions until the functionaries determined in Article 281 of this Constitution are designated.



Article 6


Until the general elections of 1993 are held, to elect President of the Republic, Vice President, Senators, Deputies, Governors and members of the departmental boards [juntas], the same electoral organs [organismos] will continue, in [their] function: Central Electoral Board [Junta], Sectional Electoral Board [Junta], and electoral tribunals, which will be governed by the Electoral Code in all that does not contradict this Constitution.



Article 7


The designation of functionaries and Magistrates that require the intervention of the Congress or of any of its Chambers or for [the] offices of institutions created by this Constitution or with a different integration to that established by [the Constitution] of 1967, may only be effected after the assumption [of their functions] of the national authorities that will be elected in the year 1993, with the exception of that provided for [preceptuado] in Article 9 of this Title.



Article 8


The judicial Magistrates who are confirmed through the [a partir de] ordinary mechanisms established in this Constitution acquire the permanent irremovability referred to in paragraph 2 of Article 252 “Of the Irremovability of the Magistrates”, through the [a partir de] second confirmation.



Article 9


The members of the Jury of Prosecution [Enjuiciamiento] of Magistrates will be designated on proposal of the respective powers within the sixty days of the promulgation of this Constitution. Until the Council of the Magistrature is  integrated, the representatives that answer to that body will be covered by a professor of each faculty of Law, on [a] proposal of their respective Directive Councils [Consejos Directivos]. To that jury will be deferred [deferirá] the cognizance of and the judgment of all the denunciations currently existing before the Supreme Court of Justice. Until the respective law is issued [se dicte], the law 879/81, Code of Judicial Organization will govern for [what is] pertinent.


The law will establish for the members of the Jury of Prosecution [Enjuiciamiento] of Magistrates designated by virtue of what is provided by this Article, the duration in their respective offices.



Article 10


Until [a] Procurator General is designated, the current functionaries performing in the respective area are invested with the attributions that Article 246 determines.



Article 11


Until a Departmental Organic Law is issued, the elected Governors and the [elected] departmental boards [juntas] will be governed only by the provisions of this Constitution.


The current delegates of [the] government and those who performed as such during the years 1991 and 1992, may not be candidates for Governors or Deputies in the elections to be held in 1993.


Until a Departmental Organic Law is issued, the departmental boards [juntas] will be integrated by a minimum of seven members and a maximum of twenty- one members. The Electoral Tribunal of Asunción will establish the number of members of the departmental boards [juntas], attending to [atendiendo] the electoral density of the departments.



Article 12


The current seats of the Delegations of [the] Government, will pass of plain right and gratuitously to be the property [propiedad] of the departmental governments.



Article 13


If by 1 October 1992[,] the departments of Chaco and Nueva Asunción are still not electorally organized[,] the two Deputies that correspond to these departments will be elected at the electoral colleges of the departments of Presidents Hayes, Boquerón and Alto Paraguay, in accordance with their electoral volume [caudal].



Article 14


The vesting of Senator for Life extends to the citizen exercising the presidency of the Republic at the date of sanction of this Constitution, without benefiting any previous one.



Article 15


Until a new National Constituent Convention meets, those who participated in it will enjoy the title [trado] of “Cuidadano Convencional” [Citizen Member of the Convention].



Article 16


The assets acquired by the Convention or donated to it that form a part of its patrimony will be transferred gratuitously to the Legislative Power.



Article 17


The deposit and the conservation of all the documentation produced by the National Constituent Convention, such as diaries and acts and of plenary sessions and those of the Comisión Redactora [Editing Commission] will be entrusted to the Central Bank of the State, in the name of and at the disposal of the Legislative Power, until, by law, their remission to and storage at the National Archives is provided.



Article 18


The Executive Power will immediately provide for the official edition of 10,000 copies of this Constitution in the Spanish and Guarani languages.


In the case of doubt of interpretation, the text written in the Spanish language will prevail [se estará].


The study of the National Constitution will be promoted through the educational system.



Article 19


The current constitutional period inclusively will be taken into consideration for the purposes [a los efectos] of the limitations that this Constitution establishes for the reelection of the elective offices of the various powers of the State.



Article 20


The original text of the National Constitution will be signed, on all its pages by the President and the Secretaries of the National Constituent Convention.


The final Act of the Convention, by which the complete text of this Constitution is approved and established [asentado], will be signed by the President and the Secretaries of the National Constituent Convention. It will also be signed by the Members of the Conventional who wish to do so in [such] a manner that a sole document is formed[,] custody of which will be entrusted to the Legislative Power.


This Constitution is sanctioned. Given at the deliberations room [recinto de deliberaciones] of the National Constituent Convention, on the twentieth day of the month of June of nineteen ninety-two, in the city of Asunción, Capital of the Republic of Paraguay.

